 

[logo1.jpg]

LOAN AND SECURITY

AGREEMENT

SUperior Drilling products, inc., a Utah corporation, SUPERIOR DRILLING
SOLUTIONS, LLC, a Utah limited liability company, HARD ROCK SOLUTIONS, LLC, a
Utah limited liability company, EXTREME TECHNOLOGIES, LLC, a Utah limited
liability company, and MEIER LEASING, LLC, a Utah limited liability company,
MEIER PROPERTIES, SERIES LLC, a Utah limited liability company, as “Borrower”

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of February 20,
2019, is entered into between AUSTIN FINANCIAL SERVICES, INC., a Delaware
corporation (“Lender”), and SUPERIOR DRILLING PRODUCTS, INC., a Utah
corporation, SUPERIOR DRILLING SOLUTIONS, LLC, a Utah limited liability company,
HARD ROCK SOLUTIONS, LLC, a Utah limited liability company, EXTREME
TECHNOLOGIES, LLC, a Utah limited liability company, MEIER LEASING, LLC, a Utah
limited liability company, and MEIER PROPERTIES, SERIES LLC, a Utah limited
liability company (individually and collectively, “Borrower”).

 

Borrower and Lender desire for Lender to provide secured financing to Borrower
in an amount up to the Total Commitment. In consideration of the mutual promises
set forth in this Agreement, Borrower and Lender hereby agree as follows:

 

ARTICLE 1

 

DEFINED TERMS AND CONSTRUCTION

 

1.1 Defined Terms. All initially capitalized terms used in this Agreement have
the meanings given to such terms in Schedule A attached to this Agreement and
incorporated herein by reference.

 

1.2 UCC Terms. All non-initially capitalized terms used herein that are defined
in the UCC have the meanings given to such terms in the UCC.

 

1.3 Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, references to any gender include any other gender, the part
includes the whole, the term including is not limiting, and the term or has,
except where otherwise indicated, the inclusive meaning represented by the
phrase and/or. The words hereof, herein, hereby, hereunder, and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. Article, section, subsection, clause, exhibit and
schedule references are to this Agreement, unless otherwise specified. Any
reference in this Agreement or any of the Loan Documents to this Agreement or
any of the Loan Documents includes any and all permitted alterations,
amendments, changes, extensions, modifications, renewals, or supplements thereto
or thereof, as applicable.

 

1.4 Exhibits and Schedules. All of the exhibits and schedules attached hereto
shall be deemed incorporated herein by reference.

 

   

 

 

ARTICLE 2

 

LOAN FACILITIES

 

2.1 Revolving Advances.

 

(a) Provided that no Default or Event of Default has occurred and is continuing
and subject to the terms and conditions of this Agreement, Lender hereby agrees
to make revolving Advances to Borrower from time to time up to but not including
the Final Maturity Date. The aggregate amount of Advances outstanding after
giving effect to any proposed new Advance shall not exceed the lesser of (i) the
Line of Credit Commitment, or (ii) the Borrowing Base. Borrower may repay
outstanding Advances and, subject to the terms and conditions of this Agreement,
any amounts so repaid may be reborrowed. On the Final Maturity Date, Borrower
shall pay to Lender the entire unpaid principal balance of the Advances together
with all accrued but unpaid interest thereon. The Advances, and Borrower’s
obligation to repay the same, shall be evidenced by this Agreement and the books
and records of Lender.

 

(b) Borrower may request one or more Advances on any Business Day. Concurrent
with such request, Borrower shall provide to Lender a duly completed and signed
Daily Availability Report that supports the requested Advance amount. Provided
that the terms and conditions for the requested Advance have been met, Lender
will make the requested Advance available to Borrower on the Business Day of
request; provided that the request is received by 9:30 a.m., Pacific time, and
Borrower has provided to Lender a Daily Availability Report as of the day of the
request as well as on a weekly basis for the prior 30 days. In all other cases,
Lender will make the requested Advance available to Borrower on the Business Day
following the Business Day of request; provided that the request is received by
12:00 p.m., Pacific time.

 

2.2 Overadvances. If, at any time or for any reason, the amount of Advances
outstanding exceeds the lesser of the Line of Credit Commitment or the Borrowing
Base (an “Overadvance”), Borrower shall immediately pay to Lender, upon Lender’s
election and demand, in cash, the amount of such Overadvance to be used by
Lender to repay outstanding Advances.

 

2.3 Term Loan. Subject to the terms and conditions hereof, Lender agrees to make
a term loan (“Term Loan”) to Borrower on the Closing Date, in an amount equal to
the Term Loan Commitment. The Term Loan, and Borrower’s obligation to repay the
same, shall be evidenced by this Agreement, and the books and records of Lender.

 

2.4 Amortization. Borrower shall pay equal monthly principal reduction payments
on the Term Loan, each in the amount set forth in Section 2.4 of Schedule B.
Each such payment shall be due and payable on the first day of each month
commencing on the first day of the first month following the Closing Date and
continuing on the first day of each succeeding month. On the Final Maturity
Date, the outstanding principal balance, and all accrued and unpaid interest
under the Term Loan shall be due and payable in full. Borrower may prepay the
Term Loan at any time, in whole or in part, provided that concurrent with such
prepayment Borrower pays the Term Loan Prepayment Fee set forth in Section
2.6(g). All principal amounts so repaid or prepaid may not be reborrowed. All
prepayments shall be applied toward scheduled principal reductions payments
owing under this Section 2.4 in inverse order of maturity.

 

2.5 [Reserved].

 

2.6 Fees. Borrower shall pay to Lender:

 

(a) Facility Fee. An annual facility fee in the amount set forth in Section
2.6(a) of Schedule B. Such annual facility fee shall be due and payable in
advance and fully earned by Lender on the date of the initial Advance and each
anniversary of the date of this Agreement.

 

(b) [Reserved].

 

 2 

 

 

(c) Collateral Exam Fees. In connection with any collateral exams, audits or
inspections conducted by or on behalf of Lender, not to exceed three (3)
collateral exams, audits or inspections in a calendar year prior to the
occurrence of an Event of Default, at the current rates established from time to
time by Lender as its collateral exam fees (which fees are currently $1,000 per
day per collateral examiner), not to exceed an aggregate amount of $10,000 in a
calendar year prior to the occurrence of an Event of Default, together with all
actual out-of-pocket costs and expenses incurred in conducting any collateral
examination or inspection.

 

(d) Collateral Management Fees. A collateral management fee in an amount equal
to the percentage indicated in Section 2.6(d) of Schedule B times the average
outstanding Loans during the prior month, due and payable monthly in arrears on
the first day of the month and on the Final Maturity Date. Notwithstanding the
foregoing, Borrower shall pay Lender at least the Minimum Collateral Management
Fee each month during the term of this Agreement and Borrower shall pay any
deficiency between the Minimum Collateral Management Fee and the amount of
collateral management fee otherwise payable on the first day of each month and
on the Final Maturity Date.

 

(e) Line of Credit Early Termination and/or Reduction Fees. If (i) Lender
terminates the Line of Credit Commitment after the occurrence and during the
continuance of an Event of Default (other than an Event of Default arising under
section 8.1(u) of this Agreement at which time there is no other Event of
Default and there is no Overadvance), or if (ii) Borrower terminates the Line of
Credit Commitment pursuant to Section 9.2, or if (iii) Borrower fails to pay the
Obligations in full on the Final Maturity Date, or if (iv) Borrower and Lender
agree to reduce the Line of Credit Commitment without terminating this
Agreement, then Borrower shall pay Lender an early termination or reduction fee
in an amount equal to a percentage of the Line of Credit Commitment (or the
reduction of the Line of Credit Commitment, as the case may be) calculated as
set forth in Section 2.6(e) of Schedule B.

 

(f) Overadvance Fees. In addition to other interest and charges provided herein,
an Overadvance fee in an amount of not less than three percent (3%) of the
average balance of any Overadvances that may exist during any month, payable
monthly in arrears; provided that Lender’s acceptance of the payment of such
fees shall not constitute either consent to the Overadvance or waiver of the
resulting Event of Default.

 

(g) Term Loan Prepayment Fees. Borrower may prepay the principal amount of the
Term Loan at any time in any amount, whether voluntarily, or by acceleration, or
as otherwise required by this Agreement, provided that it concurrently pays with
the prepayment a prepayment fee in an amount set forth in Section 2.6(g) of
Schedule B.

 

 3 

 

 

(h) Diversion Fee. A fee (“Diversion Fee”) in an amount equal to ten percent
(10%) times the total sum of payments on Accounts and all other proceeds of
Collateral (“Diverted Proceeds”) that are not deposited into the Collection
Account when received by Borrower, as applicable, in accordance with and as
required under Section 2.8 of this Agreement for any reason other than excusable
inadvertence on one occasion (a “Diversion”), which Diversion Fee shall be due
and payable pursuant to the following schedule:

 



DIVERTED PROCEEDS   PAYMENT OF DIVERTED PROCEEDS   DIVERSION FEE APPLICATION  
EVENT OF DEFAULT APPLICATION Diverted Proceeds are less than $50,000  

Diverted Proceeds are paid to Lender in full within 30 days after the Diversion
Date

 

  No Diversion Fee   No Event of Default  

Diverted Proceeds are not paid to Lender in full within 30 days after the
Diversion Date but is paid within 60 days after the Diversion Date

 

  Diversion Fee is due on the Diversion Date and payable on the date an amount
equal to the Diverted Proceeds are paid to Lender   No Event of Default  
Diverted Proceeds are not paid to Lender in full within 60 days after the
Diversion Date   Diversion Fee is due on the Diversion Date and payable on 61st
day after the Diversion Date   Event of Default               Diverted Proceeds
are greater than $50,000  

Diverted Proceeds are paid within 5 days after the Diversion Date

 

  No Diversion Fee   No Event of Default  

Diverted Proceeds are not paid within 5 days after the Diversion Date but is
paid within 10 days after the Diversion Date

 

  Diversion Fee is due on the Diversion Date and payable on the date an amount
equal to the Diverted Proceeds are paid to Lender   No Event of Default  
Diverted Proceeds are not paid within 10 days after the Diversion Date  

Diversion Fee is due on the Diversion Date and payable on 11th day after the
Diversion Date

 

  Event of Default

 

In the event the a Diversion Fee is due and payable pursuant to this section,
such Diversion Fee is immediately due and payable on the applicable date set
forth in the schedule in this section, and is in addition to, and does not
limit, all other fees and interest, including without limitation interest at the
default rate. With respect to a payment to Lender of a Diverted Proceeds that is
(a) greater than $50,000 and paid on or after 11 days after the Diversion Date
or (b) less than $50,000 and paid on or after 61 days after the Diversion Date,
such payment by Borrower and acceptance and receipt by Lender is not a waiver,
forbearance, or acquiescence to any default or Event of Default with respect to
such Diverted Proceeds.

 

2.7 Interest; Interest Payments.

 

(a) Interest Rate. Subject to the terms and conditions hereof, all Loans shall
bear interest at the Interest Rate.

 

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default, including Borrower’s breach of Section 9.3, Lender, at its option, may,
as permitted under applicable law, add any unpaid accrued interest, Fees and
Expenses to the principal balance of the Loans. Also, upon the occurrence and
during the continuation of an Event of Default, including Borrower’s breach of
Section 9.3, Lender, at its option, may, as permitted under applicable law,
increase the interest rate on the Loans to the Default Rate.

 

(c) Minimum Interest. Notwithstanding the other terms of Section 2.7(a) to the
contrary, and except as limited by the usury savings provision of Section
2.7(f), Borrower shall pay Lender at least the Minimum Interest each calendar
month during the term of this Agreement, and Borrower shall pay any deficiency
between the Minimum Interest and the amount of interest otherwise payable on the
first day of each month and on the Final Maturity Date. When calculating this
deficiency, the Default Rate shall be disregarded.

 

 4 

 

 

(d) Clearance Days. Payments received by Lender shall be applied to the Advances
on the next Business Day after receipt of such payment by Lender (the “Payment
Application Date”), at which time (i) the Collateral Management Fees, as set
forth in Section 2.6(d), shall terminate as to the portion of the Loan that has
been paid, and (ii) the principal amount paid down shall continue to accrue
interest at the applicable Interest Rate through the end of the second Business
Day following the Payment Application Date.

 

(e) Computation of Interest. All computations of interest shall be calculated on
the basis of a year of three hundred sixty (360) days for the actual days
elapsed. Interest on each Loan shall accrue from the date such Loan is made to
the date of repayment of such Loan in accordance with the provisions of this
Agreement, subject to Section 2.7(c); provided, however, if a Loan is repaid on
the same day on which it is made, then one (1) day’s interest shall be paid on
that Loan. Any and all interest not paid when due shall thereafter be deemed to
be an Advance made under Section 2.1 and shall bear interest thereafter as
provided for in Section 2.7(b).

 

(f) Maximum Interest Rate. Under no circumstances shall the interest rate and
other charges hereunder exceed the highest rate permissible under any law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that Lender has
received interest and other charges hereunder in excess of the highest rate
applicable hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce the Obligations, other than interest, in the
inverse order of maturity, and the provisions hereof shall be deemed amended to
provide for the highest permissible rate. If there are no Obligations, Lender
shall refund to Borrower such excess.

 

(g) Payments of Interest. All accrued but unpaid interest on the Advances,
calculated in accordance with this Section 2.7, shall be due and payable, in
arrears, on the first day of each month and on the Final Maturity Date.

 

2.8 Collection Account and Application to Advances. On a daily basis each
Business Day, Borrower shall deposit all payments received on the Accounts, and
all other proceeds of Collateral, into the Collection Account. Until deposited,
Borrower shall hold all such payments and proceeds in trust for Lender without
commingling with other funds or property. Lender will withdraw all monies
deposited to the Collection Account and pay down outstanding Advances on the
first Business Day following the Business Day of deposit to the Collection
Account, subject to Section 2.7(d).

 

2.9 Payments Due on Non Business Days. If any payment due hereunder falls on a
day that is not a Business Day, such payment shall be made on the next Business
Day, and interest shall continue to accrue during that time period.

 

2.10 Monthly Statements. Lender shall render monthly statements to Borrower,
including statements of all principal and interest owing on the Loans, and all
Fees and Expenses owing, and such statements shall be presumed to be correct and
accurate and constitute an account stated between Borrower and Lender, absent
manifest error, unless, within thirty (30) days after receipt thereof by
Borrower, Borrower delivers to Lender written objection thereof specifying the
error or errors, if any, contained in any such statement.

 

2.11 Taxes on Payments. All payments in respect of the Obligations shall be made
free and clear of and without any deduction or withholding for or on account of
any present and future taxes, levies, imposts, deductions, charges,
withholdings, assessments or governmental charges, and all liabilities with
respect thereto, imposed by the United States of America, any foreign
government, or any political subdivision or taxing authority thereof or therein,
excluding any taxes imposed on Lender under the Internal Revenue Code or similar
state and local laws and determined by Lender’s net income, and any franchise
taxes imposed on Lender by any state (or any political subdivision thereof) (all
such non excluded taxes, levies, imposts, deductions, charges, withholdings,
assessments, charges and liabilities being hereinafter referred to as “Taxes”).
If any Taxes are imposed and required by law to be deducted or withheld from any
amount payable to Lender, then Borrower shall (i) increase the amount of such
payment so that Lender will receive a net amount (after deduction of all Taxes)
equal to the amount due hereunder, and (ii) pay such Taxes to the appropriate
taxing authority for the account of Lender prior to the date on which penalties
attach thereto or interest accrues thereon; provided, however, if any such
penalties or interest shall become due, Borrower shall make prompt payment
thereof to the appropriate taxing authority.

 

 5 

 

 

ARTICLE 3

 

GRANT OF SECURITY INTEREST

 

3.1 Grant of Security Interest. Borrower hereby grants to Lender a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure the prompt payment and performance of all of the
Obligations. Borrower acknowledges and affirms that such security interest in
the Collateral has attached to all Collateral without further act on the part of
Lender or Borrower. Promptly following Lender’s request, Borrower shall grant
Lender a security interest in all commercial tort claims that it may have
against any Person.

 

3.2 Notifying Account Debtors; Collection of Collateral. Lender may at any time
(after the occurrence and during the continuance of an Event of Default) give
notice to Account Debtors or other Persons obligated to pay an Account, a
general intangible, or other amount due, that the Account, general intangible,
or other amount due has been assigned to Lender for security and must be paid
directly to Lender. Borrower shall join in giving such notice upon Lender’s
written request. After Borrower or Lender gives such written notice, Lender may,
but need not, in Lender’s or in Borrower’s name, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of,
or securing, such Account, general intangible, or other amount due, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including collateral
obligations) of any Account Debtor or other obligor. Lender may, in Lender’s
name or in Borrower’s name, as Borrower’s agent and attorney-in-fact, notify the
United States Postal Service to change the address for delivery of Borrower’s
mail to any address designated by Lender, otherwise intercept Borrower’s mail,
and receive, open and dispose of Borrower’s mail, applying all Collateral as
permitted under this Agreement and holding all other mail for Borrower’s account
or forwarding such mail to Borrower’s last known address.

 

3.3 Further Assurances; Power of Attorney.

 

(a) Borrower shall execute and deliver to Lender from time to time at the
reasonable request of Lender, all security agreements, chattel mortgages,
assignments, and all other documents that Lender may reasonably require, in form
reasonably satisfactory to Lender, to perfect and maintain perfected Lender’s
security interests in the Collateral. Borrower hereby irrevocably makes,
constitutes, and appoints Lender (and Lender’s officers, employees, or agents)
as Borrower’s true and lawful attorney with power to sign the name of Borrower
on any of the above described documents or on any other similar documents which
need to be executed, recorded, or filed, and to do any and all things necessary
in the name and on behalf of Borrower in order to perfect, or continue the
perfection of, Lender’s security interests in the Collateral. Borrower agrees
that neither Lender, nor any of its designees or attorneys-in-fact, will be
liable for any act of commission or omission, or for any error of judgment or
mistake of fact or law with respect to the exercise of the power of attorney
granted under this Section 3.3, other than as a result of its or their gross
negligence or willful misconduct. THE POWER OF ATTORNEY GRANTED UNDER THIS
SECTION 3.3 IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
TERMINATION DATE.

 

(b) Without limiting the generality of the foregoing Section 3.3(a) or any of
the provisions of this Agreement, Borrower shall appear in and defend any action
or proceeding which may affect Borrower’s title to, or the security interest of
Lender in, any of the Collateral.

 

(c) With respect to the negotiable instruments among the Collateral (other than
drafts received in the ordinary course of business), Borrower shall, immediately
upon reasonable request by Lender, endorse (where appropriate) and assign the
negotiable instrument over to Lender, and deliver to Lender actual physical
possession of the negotiable instrument to Lender.

 

 6 

 

 

(d) Borrower shall deliver to Lender a duly executed control agreement in form
and substance reasonably satisfactory to Lender with respect to all of its
deposit accounts, electronic chattel paper, investment property, and letter of
credit rights.

 

(e) Borrower shall promptly notify Lender of any commercial tort claims it may
bring against any Person, including the name and address of each defendant, a
summary of the facts, an estimate of damages, copies of any complaint or demand
letter submitted by Borrower, and in connection therewith, Borrower and Lender
shall enter into an amendment to this Agreement granting a security interest to
Lender in each such commercial tort claim to secure the Obligations.

 

3.4 Assignment of Insurance. As additional security for the Obligations,
Borrower hereby assigns to Lender all rights of Borrower under every policy of
insurance covering the Collateral and all business records and other documents
relating to it, and all monies (including proceeds and refunds) that may be
payable under any policy, and Borrower hereby directs the issuer of each policy
to pay all such monies directly to Lender. At any time after the occurrence and
during the continuance of an Event of Default, Lender may (but need not), in
Lender’s or Borrower’s name, execute and deliver proofs of claim, receive
payment of proceeds and endorse checks and other instruments representing
payment of the policy of insurance, and adjust, litigate, compromise or release
claims against the issuer of any policy. Any monies received under any insurance
policy assigned to Lender, other than liability insurance policies, or received
as payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid to Lender and, as determined by Lender in its sole
discretion, either be applied to prepayment of the Obligations or disbursed to
Borrower under staged payment terms reasonably satisfactory to Lender for
application to the cost of repairs, replacements, or restorations which shall be
effected with reasonable promptness and shall be of a value at least equal to
the value of the items or property destroyed. Notwithstanding anything to the
contrary contained herein, Borrower shall be able to receive and utilize
insurance proceeds it receives on account of damaged equipment to repair or
replace (a) damaged Excluded Equipment Collateral without Lender’s consent or
(b) damaged Equipment Collateral with Lender’s prior written consent.

 

3.5 Borrower’s Premises.

 

(a) Lender’s Right to Occupy Borrower’s Premises. Borrower hereby grants to
Lender the right, at any time following the occurrence and during the
continuance of an Event of Default and without notice or consent, to take
exclusive possession of all locations where Borrower conducts its business,
including all locations listed in Section 5.2 of Schedule C, or has any rights
of possession (the “Premises”), until the earlier of (i) payment in full and
discharge of all Obligations and termination of this Agreement, or (ii) final
sale or disposition of all items constituting Collateral and delivery of those
items to purchasers.

 

(b) Lender’s Use of Borrower’s Premises. Lender may use the Premises to store,
process, manufacture, sell, use, and liquidate or otherwise dispose of items
that are Collateral, and for any other incidental purposes deemed appropriate by
Lender in good faith.

 

(c) Borrower’s Obligation to Reimburse Lender. Lender shall not be obligated to
pay rent or other compensation for the possession or use of any Premises, but if
Lender elects to pay rent or other compensation to the owner of any Premises in
order to have access to the Premises, then Borrower shall promptly reimburse
Lender all such amounts, as well as all taxes, fees, charges and other expenses
at any time payable by Lender with respect to the Premises by reason of the
execution, delivery, recordation, performance or enforcement of any terms of
this Agreement.

 

(d) Collateral Access Agreements. Upon Lender’s written request, Borrower shall
promptly deliver to Lender a Collateral Access Agreement with respect to each of
its Premises, or any other locations where any Collateral is in the possession
of a third Person, duly executed by the owner or operator of such Premises or
other location, and otherwise in form and substance reasonably satisfactory to
Lender.

 

 7 

 

 

3.6 License. Effective upon the occurrence and during the continuance of an
Event of Default, Borrower hereby grants to Lender a non-exclusive, worldwide
and royalty-free license, subject to the continuing valid and enforceable
rights, interests, and liens in such intellectual property in favor of other
Persons, to use or otherwise exploit all intellectual property of Borrower for
the purpose of, (a) completing the manufacture of any in-process materials so
that such materials become saleable Inventory, all in accordance with the same
quality standards previously adopted by Borrower for its own manufacturing and
subject to Borrower’s reasonable exercise of quality control; and (b) selling,
leasing or otherwise disposing of any or all Collateral.

 

3.7 Financing Statements.

 

(a) Authorization to File. Borrower authorizes Lender to file financing
statements describing Collateral to perfect Lender’s security interest in the
Collateral, and Lender may describe the Collateral as “all personal property” or
“all assets” or describe specific items of Collateral including without
limitation any commercial tort claims.

 

(b) Termination. On the Termination Date, Lender shall, at Borrower’s expense,
release or terminate any filings or other agreements that perfect Lender’s
security interest, upon Lender’s receipt of the following, in form and content
satisfactory to Lender: (i) a release of all claims against Lender by Borrower
and all Guarantors relating to Lender’s performance and obligations under the
Loan Documents, and (ii) an agreement by Borrower, any Guarantor, and any new
lender to Borrower to indemnify Lender for any payments received by Lender that
are applied to the Obligations as a final payoff that may subsequently be
returned or otherwise not paid for any reason.

 

ARTICLE 4

 

EFFECTIVENESS OF AGREEMENT; CONDITIONS TO LOANS

 

4.1 Effectiveness of Agreement. This Agreement shall be effective when it has
been duly executed by Borrower and Lender, and accepted by Lender.

 

4.2 Conditions Precedent to All Loans. Lender’s obligation to make any Loan
(including the initial Loans) is subject to and contingent upon the fulfillment
of each of the following conditions to the satisfaction of Lender: (a) the fact
that, both immediately before and immediately after the making of such Loan, no
Default or Event of Default shall have occurred or be continuing; and (b) the
fact that the representations and warranties of Borrower contained in this
Agreement and the Loan Documents shall be true and correct on and as of the date
of making of such Loan, except to the extent that any such representation or
warranty expressly relates to an earlier date.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to enter into this Agreement and to make Loans,
Borrower represents and warrants to Lender that on the Closing Date and on the
date of making of each Loan:

 

5.1 Legal Status. Borrower is the type of legal entity indicated in the preamble
to this Agreement, and is duly organized and existing under the laws of the
state indicated in Section 5.1 of Schedule C. Borrower has the power and
authority to own its own assets and to transact the business in which it is
engaged, and is properly licensed, qualified to do business and in good standing
in every jurisdiction in which it is doing business where failure to so qualify
could reasonably be expected to have a Material Adverse Effect. Borrower’s exact
legal name, state of incorporation, FEIN and charter or organizational
identification number is as indicated in Section 5.1 of Schedule C.

 



 8 

 

 

5.2 Locations of Borrower’s Books and Records, Collateral. The location of
Borrower’s chief executive office, books and records, and all other locations
where Borrower conducts business or Collateral is kept are set forth in Section
5.2 of Schedule C.



 

5.3 Trade Names and Trade Styles. All trade names and trade styles under which
Borrower presently conduct their business operations are set forth below, and,
except as set forth in Section 5.3 of Schedule C, Borrower has not, at any time
during the five years preceding the date of this Agreement: (i) been known as or
used any other corporate, trade or fictitious name; (ii) changed its name; (iii)
been the surviving or resulting corporation in a merger or consolidation; or
(iv) acquired through asset purchase or otherwise any business of any Person.

 

5.4 No Violation; Compliance. The execution, delivery and performance of this
Agreement and the Loan Documents to which Borrower is a party are within
Borrower’s powers, are not in conflict with the terms of the Governing Documents
of Borrower, and do not result in a breach of or constitute a default under any
contract, obligation, indenture or other instrument to which Borrower is a party
or by which Borrower is bound or affected, which breach or default could
reasonably be expected to have a Material Adverse Effect. There is no law, rule
or regulation (including Regulations T, U and X of the Federal Reserve Board),
nor is there any judgment, decree or order of any court or Governmental
Authority binding on Borrower which would be contravened by the execution,
delivery, performance or enforcement of this Agreement and the Loan Documents to
which Borrower is a party.

 

5.5 Authorization; Enforceability. Borrower has taken all corporate, partnership
or limited liability company, as applicable, action necessary to authorize the
execution and delivery of this Agreement and the Loan Documents to which
Borrower is a party, and the consummation of the transactions contemplated
hereby and thereby. Upon their execution and delivery in accordance with the
terms hereof, this Agreement and the Loan Documents to which Borrower is a party
will constitute legal, valid and binding agreements and obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

5.6 Approvals; Consents. No approval, consent, exemption or other action by, or
notice to or filing with, any Governmental Authority is necessary in connection
with the execution, delivery, performance or enforcement of this Agreement or
the Loan Documents. All requisite Governmental Authorities and third parties
have approved or consented to the transactions contemplated by this Agreement
and the Loan Documents to the extent the failure to obtain such approval or
consent would reasonably be likely to have a Material Adverse Effect, and all
applicable waiting periods have expired and there is no governmental or judicial
action, actual or threatened, that has or could have a reasonable likelihood of
restraining, preventing or imposing burdensome conditions on the transactions
contemplated by this Agreement and/or the Loan Documents.

 

5.7 Liens. Borrower has good and marketable title to, or valid leasehold
interests in, all of the Collateral, free and clear of all Liens or rights of
others, except for Permitted Liens. Borrower has rights in and the power to
transfer the Collateral.

 

5.8 Indebtedness. Borrower has no indebtedness other than the Obligations and
the indebtedness listed in Section 5.8 of Schedule C.

 

5.9 Financial Condition; No Adverse Change. Borrower has furnished to Lender its
financial statements indicated in Section 5.9 of Schedule B, and those
statements fairly present Borrower’s financial condition as of those dates and
the results of Borrower’s operations and cash flows for the periods then ended
in all material respects, and were prepared in accordance with GAAP (except that
the financial statements may not have all notes thereto required by GAAP and any
financial statements for any non-calendar year end period are subject to normal
year-end adjustments). Since the date of the most recent financial statements,
there has been no Material Adverse Effect.

 

 9 

 

 

5.10 Litigation. Except as set forth in Section 5.10 of Schedule C, there are no
suits, proceedings, claims or disputes pending or, to the knowledge of Borrower,
threatened, against or affecting Borrower or any of Borrower’s assets which are
not fully covered by applicable insurance and as to which no reservation of
rights has been taken by the insurer thereunder.

 

5.11 No Default. No Default or Event of Default has occurred and is continuing
or would result from the incurring of obligations by Borrower under this
Agreement or the Loan Documents.

 

5.12 Taxes. All tax returns required to be filed by Borrower in any jurisdiction
have in fact been filed, except for such tax returns where the failure to file
would not reasonably be expected to have a Material Adverse Effect. All material
taxes, assessments, fees and other governmental charges upon Borrower or upon
any of its assets, income or franchises, which are due and payable have been
paid, other than such taxes, assessments, fees and other governmental charges
being contested in good faith by appropriate proceedings, and for which adequate
reserves have been set aside with respect thereto as required by GAAP and, by
reason of such contest or nonpayment, no property is subject to a material risk
of loss or forfeiture. The provisions for taxes on the books of Borrower are
adequate for all open years, and for Borrower’s current fiscal period.

 

5.13 Projections. Any forecasts of future financial performance delivered by
Borrower to Lender have been made in good faith and are based on reasonable
assumptions and investigations by Borrower.

 

5.14 Other Obligations. Borrower is not in default on any (i) material
indebtedness or (ii) any other lease, commitment, contract, instrument or
obligation which is material to the operation of its business.

 

5.15 Patents, Trademarks, Copyrights, and Intellectual Property, etc. Borrower
has all necessary patents, patent rights, licenses, trademarks, trademark
rights, trade names, trade name rights, copyrights, permits, and franchises in
order for it to conduct its business and to operate its assets, without known
conflict with the rights of third Persons, and all of same are valid and
subsisting. The consummation of the transactions contemplated by this Agreement
will not alter or impair any of such rights of Borrower. Borrower has not been
charged or, to Borrower’s knowledge, threatened to be charged with any
infringement or, after due inquiry, infringed on any, unexpired trademark,
trademark registration, trade name, patent, copyright, copyright registration,
or other proprietary right of any Person.

 

5.16 Environmental Condition. Except as set forth in Section 5.16 of Schedule C,
to Borrower’s knowledge, (i) none of Borrower’s assets has ever been used by
Borrower or by previous owners or operators in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, except in
compliance, in all material respects, with applicable laws; (ii) none of
Borrower’s assets has ever been designated or identified in any manner pursuant
to any environmental protection statute as a Hazardous Materials disposal site,
or a candidate for closure pursuant to any environmental protection statute;
(iii) no Lien arising under any environmental protection statute has attached to
any revenues or to any real or personal property owned or operated by Borrower;
and (iv) Borrower has not received a summons, citation, notice, or directive
from the Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower resulting in
the releasing or disposing of Hazardous Materials into the environment.

 

5.17 Solvency. Borrower is solvent. No transfer of property is being made by
Borrower and no obligation is being incurred by Borrower in connection with the
transactions contemplated by this Agreement or the Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Borrower.

 

 10 

 

 

5.18 Eligible Accounts. Each Account included in the Borrowing Base is an
“Eligible Account” as defined herein, and conforms to the definition thereof.
Without limiting the generality of the foregoing, (a) each Eligible Account
represents valid, binding and enforceable obligations of the Account Debtor
obligated thereon, except as enforceability may be limited by bankruptcy,
insolvency, and similar laws and equitable principles affecting the enforcement
of creditors’ rights generally, representing undisputed, bona fide transactions
completed in accordance with the terms and provisions contained in any documents
related thereto, and is and will be genuine, free from Liens (other than
Permitted Liens), adverse claims, counterclaims, setoffs, defaults, disputes,
defenses, retainages, holdbacks and conditions precedent of any kind of
character, (b) to Borrower’s knowledge, the Account Debtor is solvent and
generally paying its debts as they come due, (c) each Eligible Account complies
with all applicable laws concerning form, content and manner of preparation and
execution, including where applicable any federal and state consumer credit
laws, (d) Borrower has not assigned any of its rights to collect the Accounts
other than to Lender to the extent provided by and pursuant to this Agreement,
(e) all statements made, all unpaid balances and all other information in
Borrower’s books and records and other documentation relating to the Accounts
are true and correct and what they purport to be, (f) and Borrower has no
knowledge of any fact or circumstance which would materially impair the validity
or collectibility of any Eligible Account.

 

5.19 Inventory. Except for locations listed in Section 5.2 of Schedule C, no
Inventory is stored with any bailee, warehouseman or similar Person or on any
premises leased to Borrower. No Inventory has been consigned to Borrower or
consigned by Borrower to any Person or is held by Borrower for any Person under
any “bill and hold” or other arrangement.

 

5.20 Equipment.

 

(a) None of Borrower’s machinery or equipment or other Collateral is affixed to
real property.

 

(b) None of Borrower’s Equipment is leased from any third Person, except as set
forth in Section 5.20 of Schedule C.

 

5.21 Deposit Accounts. The names and addresses of all financial institutions at
which Borrower maintains its deposit accounts, and the account numbers and
account names of such deposit accounts, are set forth Section 5.21 of Schedule
C.

 

5.22 Securities and Commodities Accounts. The names and addresses of all
brokerages at which Borrower maintains its securities and commodities accounts,
and the account numbers and account names of such accounts, are set forth in
Section 5.22 of Schedule C.

 

5.23 Security Interest. This Agreement creates a security interest which is
enforceable against the Collateral in which Borrower now has rights and will
create a security interest which is enforceable against the Collateral in which
Borrower hereafter acquires rights at the time Borrower acquires any such
rights, and Lender has a perfected security interest (to the fullest extent
perfection can be obtained by filing, possession or control) and a first
priority security interest in the Collateral in which Borrower now has rights
(subject only to Permitted Liens), and will have a perfected and first priority
security interest (to the fullest extent perfection can be obtained by filing,
possession or control) in the Collateral in which Borrower hereafter acquires
rights at the time Borrower acquires any such rights (subject only to Permitted
Liens), in each case securing the payment and performance of the Obligations.

 

5.24 Other Financing Statements. Other than financing statements in favor of
Lender and financing statements filed in connection with Permitted Liens, to the
knowledge of Borrower, no effective financing statement naming Borrower as
debtor, assignor, lessee, mortgagor, pledgor or the like and covering all or any
part of the Collateral is on file in any filing or recording office in any
jurisdiction.

 

 11 

 

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that from the Closing Date and thereafter until
the Termination Date, Borrower shall:

 

6.1 Punctual Payments. Punctually pay the interest and principal on the Loans,
the Fees and all Expenses and any other fees and liabilities due under this
Agreement and the Loan Documents at the times and place and in the manner
specified in this Agreement or the Loan Documents.

 

6.2 Books and Records. Keep complete and accurate books and records with respect
to the Collateral and Borrower’s business and financial condition and any other
matters that Lender may reasonably request, in accordance with GAAP, including
ledger and account cards and/or computer tapes and computer discs, computer
printouts and computer records pertaining to the Accounts which contain such
information as may from time to time be reasonably requested by Lender. Borrower
shall keep its books and records, at all times, at the premises location set
forth in Section 5.2 of Schedule C. Upon prior written request, Borrower shall
permit any employee, attorney, accountant or other agent of Lender to audit,
review, make extracts from and copy any of its books and records at any time
during normal business hours, and to discuss Borrower’s affairs with any of its
directors, officers, employees, owners or agents. If now or at any time
hereafter during the term of this Agreement, Borrower’s records are prepared or
retained by a computer service company or any accountant or accounting service,
Borrower authorizes such company or individual to deliver to Lender, and grants
Lender the absolute and irrevocable right to inspect, said records, receive
duplicate copies of all information furnished to Borrower and prepared by such
company or individual, and Borrower agrees to furnish such further consents as
may be necessary to effectuate same. Borrower further agrees to promptly notify
Lender of the name and address of any such company or individual and of any
change of such company or individual.

 

6.3 Financial Reports; Collateral Reporting. Furnish to Lender the following in
form and detail satisfactory to Lender:

 

(a) as soon as available but in any event no later than Friday of each week, and
concurrent with each request for an Advance pursuant to Section 2.1, a Daily
Availability Report covering the period since the date of the last Daily
Availability Report delivered to Lender;

 

(b) as soon as available but in any event no later than Friday of each week for
the prior 7 days, weekly schedules of sales made, credits issued, and cash
received and deposited with Lender;

 

(c) as soon as available but in any event no later than 15 days after the end of
each month, or more frequently if requested by Lender, (i) an accounts
receivable agings and accounts payable agings as of the end of such month, and
(ii) inventory reports in such form and at such times as Lender may reasonably
request;

 

(d) upon Lender’s request, copies of customer statements, purchase orders, sales
invoices, credit memos, remittance advices and reports, and copies of deposit
slips and bank statements, copies of shipping and delivery documents, and copies
of purchase orders, invoices and delivery documents for inventory;

 

(e) as soon as available but in any event no later than 30 days after the end of
each month, all financial and operating statements for such month, which
statements may be prepared by Borrower;

 

(f) as soon as available but in any event no later than 120 days after the end
of each fiscal year of Borrower, financial and operating statements for such
fiscal year, prepared by a Certified Public Accountant selected by Borrower but
acceptable to Lender, and of the type indicated in Section 6.3(f) of Schedule B;

 

(g) as soon as available but in any event no later than 30 days after the date
of filing, copies of all federal tax returns, prepared by a Certified Public
Accountant selected by Borrower but acceptable to Lender, or any extension to
file a federal tax return;

 

 12 

 

 

(h) at such times as Lender may reasonably request, all information and
documentation relating to the Collateral certified by an authorized employee of
Borrower as to its accuracy, as Lender may reasonably request; and

 

(i) upon Lender’s written request, no later than 30 days prior to each fiscal
year end, Borrower’s projected balance sheet and income statement, and statement
of retained earnings and cash flows, for each month of the next fiscal year,
certified as accurate in all material respects by Borrower’s chief financial
officer or like officer, and accompanied by a statement of assumptions and
supporting schedules and information.

 

6.4 Location of Borrower’s Books and Other Collateral. Keep all of Borrower’s
books and records and other Collateral only at the locations set forth in
Section 5.2 of Schedule C.

 

6.5 Existence; Preservation of Licenses; Compliance With Laws. Preserve and
maintain its corporate existence and good standing in the state of its
organization, qualify and remain qualified as a foreign corporation in every
jurisdiction where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect; and preserve all of its licenses,
permits, governmental approvals, rights, privileges and franchises required for
its operations except where the failure to so preserve would not reasonably be
expected to have a Material Adverse Effect; and comply with the provisions of
its Governing Documents; and comply with the requirements of all applicable
laws, rules, regulations, orders of any Governmental Authority having authority
or jurisdiction over it except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect; and comply with all
requirements for the maintenance of its business, insurance, licenses, permits,
governmental approvals, rights, privileges and franchises except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

 

6.6 Collateral Examinations; Inspections. Permit Lender’s employees,
accountants, attorneys or other Persons acting as its agent, to examine and
inspect any Collateral or any other property of Borrower at any time upon prior
written request during ordinary business hours.

 

6.7 Account Verification; Payment of Permitted Liens. Permit Lender or its
agents, to (a) contact Account Debtors and other obligors at any time to verify
Borrower’s Accounts; and (b) require Borrower to send requests for verification
of Accounts or send notices of assignment of Accounts to Account Debtors and
other obligors. Borrower shall pay when due each account payable due to any
Person holding a Permitted Lien (as a result of such payable) on any Collateral.

 

6.8 Payment of Taxes and Other Claims. Pay or discharge, when due, (a) all
taxes, assessments and governmental charges levied or imposed upon it or upon
its income or profits, upon any properties belonging to it (including without
limitation the Collateral) or upon or against the creation, perfection or
continuance of Lender’s security interest in the Collateral, prior to the date
on which penalties attach, (b) all federal, state and local taxes required to be
withheld by it, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a Lien upon any properties of Borrower,
although Borrower shall not be required to pay any such tax, assessment, charge
or claim whose amount, applicability or validity is being contested in good
faith by appropriate proceedings and for which proper reserves have been made.

 

6.9 Maintenance of Collateral and Properties. Keep and maintain the Collateral
and all of its other properties necessary or useful in its business in good
condition, repair and working order (normal wear and tear excepted). Borrower
shall defend the Collateral against all Liens, claims and demands of all third
Persons claiming any interest in the Collateral except for such Collateral that
is not an asset of Borrower and is rented by Borrower in the ordinary course of
business. Borrower shall keep all Collateral free and clear of all Liens except
Permitted Liens.

 

 13 

 

 

6.10 Insurance. At all times maintain insurance with insurers acceptable to
Lender, in such amounts and on such terms (including deductibles) as Lender in
its sole discretion may require and including, as applicable and without
limitation, business interruption insurance (including force majeure coverage),
hazard coverage on an “all risks” basis for all tangible Collateral, and theft
and physical damage coverage for Collateral consisting of motor vehicles. All
insurance policies must contain an appropriate lender’s interest endorsement or
clause, and name Lender as an additional insured. Each policy of insurance shall
contain a clause requiring the insurer to give not less than ten days’ written
notice to Lender in the event of cancellation of the policy for any reason
whatsoever and a clause that the interest of the Lender shall not be impaired or
invalidated by any act or omission of Borrower or the owner of the property nor
by the occupation of the premises wherein such property is located for purposes
more hazardous than are permitted by said policy. If Borrower fails to provide
and pay for such insurance, Lender may procure the same at Borrower’s expense,
but shall not be required to do so. Borrower agrees to deliver to Lender,
promptly as rendered, true copies of all monthly reports made to insurance
companies.

 

6.11 Notice to Lender. Promptly, upon Borrower acquiring knowledge thereof, give
written notice to Lender of:

 

(a) all litigation affecting Borrower where the amount in controversy is in
excess of $100,000, and thereafter an update on such litigation on a quarterly
basis;

 

(b) any dispute which may exist between Borrower and any Governmental Authority;

 

(c) any labor controversy resulting in or threatening to result in a strike
against Borrower;

 

(d) any proposal by any Governmental Authority to acquire the assets or business
of Borrower, or to compete with Borrower;

 

(e) any Default or Event of Default; and

 

(f) any other matter which has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

6.12 Delivery of Instruments, etc. Upon request by Lender, promptly deliver to
Lender in pledge all instruments, documents and chattel paper constituting
Collateral, endorsed or assigned by Borrower.

 

6.13 Environment. Be and remain, and cause each operator of any of Borrower’s
assets to be and remain, in compliance in all material respects with the
provisions of all federal, state and local environmental, health and safety
laws, codes and ordinances, and all rules and regulations issued thereunder;
notify Lender promptly of any notice of a hazardous discharge or environmental
complaint received from any Governmental Authority or any other Person; notify
Lender promptly of any material hazardous discharge from or affecting its
premises not in compliance in all material respects with applicable laws;
promptly contain and remove the same, in compliance in all material respects
with all applicable laws; promptly pay any fine or penalty assessed in
connection therewith other than such fines or penalties being contested in good
faith by appropriate proceedings, and for which adequate reserves have been set
aside with respect thereto as required by GAAP and, by reason of such contest or
nonpayment, no property is subject to a material risk of loss or forfeiture;
permit Lender to inspect the premises and to inspect all books, correspondence,
and records pertaining thereto; and at Lender’s reasonable request, and at
Borrower’s expense, provide a report of a qualified environmental engineer,
reasonably satisfactory in scope, form and content to Lender, and such other and
further assurances reasonably satisfactory to Lender that the condition has been
corrected.

 

6.14 Returns. Cause returns and allowances, as between Borrower and its Account
Debtors, to be on the same basis and in accordance with the usual customary
practices of Borrower, as they exist at the time of the execution and delivery
of this Agreement. If, at a time when no Event of Default has occurred and is
continuing, any Account Debtor returns any Inventory to Borrower, Borrower
promptly shall determine the reason for such return and, if Borrower accepts
such return, issue a credit memorandum in the appropriate amount to such Account
Debtor. If, at a time when an Event of Default has occurred and is continuing,
any Account Debtor returns any Inventory to Borrower, Borrower promptly shall
determine the reason for such return and, if Lender consents (which consent
shall not be unreasonably withheld), issue a credit memorandum (with a copy to
be sent to Lender) in the appropriate amount to such Account Debtor.

 

 14 

 

 

6.15 Bank Accounts. Maintain its cash on hand and cash equivalent investments
solely in deposit accounts held at the financial institutions listed in Section
5.21 of Schedule C.

 

6.16 Attorney in Fact. To facilitate Lender’s performance or observance of
Borrower’s obligations under this Agreement, Borrower hereby irrevocably
appoints Lender and Lender’s agents, as Borrower’s attorney in fact (which
appointment is coupled with an interest) with the right (but not the duty) to
create, prepare, complete, execute, deliver, endorse or file on behalf of
Borrower any instruments, documents, assignments, security agreements, financing
statements, applications for insurance and any other agreements, instruments or
documents required to be obtained, executed, delivered or endorsed by Borrower
in accordance with the terms of this Agreement.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that from the Closing Date and thereafter until
the Termination Date, Borrower shall not:

 

7.1 Use of Proceeds of Loans; Margin Regulation.

 

(a) Use any proceeds of the Loans for any purpose other than for working capital
and general corporate purposes; or

 

(b) Use any portion of the proceeds of the Loans in any manner which might cause
the Loans, the application of the proceeds thereof, or the transactions
contemplated by this Agreement to violate Regulation T, U, or X of the Board of
Governors of the Federal Reserve System, or any other regulation of such board,
or to violate the Securities and Exchange Act of 1934, as amended or
supplemented.

 

7.2 Indebtedness. Create, incur, assume or suffer to exist any indebtedness
except the Obligations, indebtedness relating to and secured by Purchase Money
Liens, and the indebtedness listed in Section 5.8 of Schedule C.

 

7.3 Liens. Create, incur, assume or suffer to exist any Lien (including the lien
of an attachment, judgment or execution) on any of its assets, whether now owned
or hereafter acquired, except Permitted Liens; or authorize to file under the
UCC as adopted in any jurisdiction a financing statement which names Borrower as
a debtor, except with respect to Permitted Liens.

 

7.4 Merger, Consolidation, Transfer of Assets. Wind up, liquidate or dissolve,
reorganize, reincorporate, merge or consolidate with or into any other Person.
Acquire all or substantially all of the assets or the business of any other
Person without Lender’s prior written consent, which consent shall not be
unreasonably withheld.

 

7.5 Sales and Leasebacks. Sell, transfer, or otherwise dispose of any personal
property that is included within the Collateral to any Person, and thereafter
directly or indirectly leaseback the same or similar property without Lender’s
prior written consent, which consent shall not be unreasonably withheld.

 

7.6 Asset Sales. Conduct any sale of assets included within the Collateral other
than (a) sales or other dispositions in the ordinary course of business of
Equipment Collateral that is substantially worn, damaged, or obsolete or no
longer useful, and (b) sales of Inventory to buyers in the ordinary course of
business, without Lender’s prior written consent, which consent shall not be
unreasonably withheld.

 

 15 

 

 

7.7 Investments and Subsidiaries. Make or permit to exist any loans or advances
to, or make any investment or acquire any interest whatsoever in, any Person,
including without limitation any partnership or joint venture, nor purchase or
hold beneficially any stock or other securities or evidence of indebtedness of
any Person, without Lender’s prior written consent which consent shall not be
unreasonably withheld; provided, that the terms of such loan, advance or
investment do not conflict with the Loan Documents and no Default or Event of
Default shall occur under the Loan Documents as a result of such investment or
loan), except:

 

(a) Investments in direct obligations of the United States of America or any of
its political subdivisions whose obligations constitute the full faith and
credit obligations of the United States of America and have a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A 1” or “A 2”
by Standard & Poor’s Ratings Services or “P 1” or “P 2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

 

(b) Loans to Borrower’s officers and employees not exceeding at any one time an
aggregate of $50,000, or $10,000 for any single advance or loan;

 

(c) Prepaid rent not exceeding $25,000 or security deposits;

 

(d) Current investments in Borrower’s subsidiaries in existence on the date of
this Agreement; and

 

(e) An investment consisting of a capital contribution in an aggregate amount of
up to US$500,000 to be made in a wholly owned subsidiary of Borrower.

 

7.8 Character of Business. Engage in any business activities or operations
substantially different from or unrelated to its present business activities and
operations.

 

7.9 Dividends and Distributions.

 

(a) Except as otherwise permitted in Sections 7.9(b) and (c), declare or pay any
dividends (other than dividends payable solely in stock of Borrower) on any
class of its stock, or make any payment on account of the purchase, redemption
or retirement of any shares of its stock, or other securities or evidence of its
indebtedness or make any distribution regarding its stock, either directly or
indirectly.

 

(b) If, and only if, Borrower is a “pass-through” tax entity for United States
federal income tax purposes, and after first providing such supporting
documentation as Lender may request (including the personal state and federal
tax returns (and all related schedules) of each owner or shareholder of Borrower
net of any prior year loss carry-forward, Borrower may pay Tax Distributions.

 

(c) Borrower may declare and pay cash dividends to its owners in an amount not
to exceed 50% of Borrower’s after-tax net income if, and only if, on the date of
any such payment, (1) no Default or Event of Default has occurred and is
continuing or will result from such payment, (2) both immediately before and
immediately after giving effect to such payment, availability under Section 2.1
is at least 10% of the lesser of (i) the Line of Credit Commitment, or (ii) the
Borrowing Base, and (3) all of Borrower’s accounts payable are paid within 60
days of terms.

 

7.10 Salaries. Pay excessive or unreasonable salaries, bonuses, commissions,
consultant fees or other compensation.

 



 16 

 

 

7.11 Guaranty. Other than with respect to another Borrower, assume, guaranty,
endorse (other than checks and drafts received by Borrower in the ordinary
course of business), or otherwise be or become directly or contingently
responsible or liable for the obligations of any other Person; or pledge or
hypothecate any of its Assets as security for any liabilities or obligations of
any other Person.

 

7.12 Transactions with Affiliates. Enter into any transaction, including
borrowing or lending and the purchase, sale, or exchange of property or the
rendering of any service (including management services), with any affiliate of
Borrower, other than in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable to Borrower than would obtain in a comparable arm’s length transaction
with a Person not an affiliate.

 

7.13 Accounting. Adopt any material change in accounting principles except as
required by GAAP, consistently applied. Borrower shall not change its fiscal
year.

 

7.14 Discounts, etc. Upon the occurrence and during the continuance of an Event
of Default and after written notice from Lender, not grant any discount, credit
or allowance to any customer of Borrower or accept any return of goods sold.
Borrower shall not at any time modify, amend, subordinate, cancel or terminate
any Account.

 

7.15 Constituent Documents; S Corporation Status; Change of Name. Not amend its
Governing Documents if any such amendment is reasonably likely to cause a
Material Adverse Effect except to the extent required by applicable law.
Borrower shall not change its legal name or change the state of its
incorporation or formation. Borrower shall not change the manner in which it is
taxed to an S Corporation.

 

ARTICLE 8

 

EVENTS OF DEFAULT AND REMEDIES

 

8.1 Events of Default. The occurrence of any one or more of the following
events, acts or occurrences shall constitute an event of default (an “Event of
Default”) hereunder:

 

(a) Borrower fail to pay when due any payment of principal or interest due on
the Loans, the Fees, any Expenses, or any other amount payable hereunder or
under any Loan Document, except for certain Diverted Proceeds that have been
repaid in full within the time periods set forth in Section 2.6(h);

 

(b) Borrower fail to observe or perform any of the covenants and agreements set
forth in Section 6.3, or any Section within Article 7;

 

(c) Borrower or any Guarantor fail to observe or perform any covenant or
agreement set forth in this Agreement or the Loan Documents (other than those
covenants and agreements described in Sections 8.1(a) and 8.1(b)), and such
failure continues for five (5) days after the earlier to occur of (i) Borrower
obtaining knowledge of such failure or (ii) Lender’s dispatch of written notice
to Borrower of such failure;

 

(d) Any representation, warranty or certification made by Borrower or any
Guarantor or any officer or employee of Borrower or any Guarantor in this
Agreement or any Loan Document, in any certificate, financial statement or other
document delivered pursuant to this Agreement or any Loan Document proves to
have been misleading or untrue in any material respect when made or if any such
representation, warranty or certification is withdrawn;

 

(e) Borrower or any Guarantor fails to pay when due any payment in respect of
its indebtedness (other than under this Agreement) except where there is a bona
fide good faith dispute with respect thereto;

 

 17 

 

 

(f) Any event or condition occurs that: (i) results in the acceleration of the
maturity of any of Borrower’s or any Guarantor’s indebtedness described in
Section 8.1(e); or (ii) permits (or, with the giving of notice or lapse of time
or both, would permit) the holder or holders of such indebtedness or any Person
acting on behalf of such holder or holders to accelerate the maturity thereof;

 

(g) Borrower or any Guarantor commences a voluntary Insolvency Proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its indebtedness or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official over it or any substantial part of its
property, or consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary Insolvency Proceeding or fails
generally to pay its indebtedness as it becomes due, or takes any action to
authorize any of the foregoing;

 

(h) An involuntary Insolvency Proceeding is commenced against Borrower or any
Guarantor seeking liquidation, reorganization or other relief with respect to it
or its Debt or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property and any of the following events occur: (i) the petition commencing the
Insolvency Proceeding is not timely controverted; (ii) the petition commencing
the Insolvency Proceeding is not contested by Borrower within 10 days and
dismissed within 60 calendar days of the date of the filing thereof; (iii) an
interim trustee is appointed to take possession of all or a substantial portion
of the assets of, or to operate all or any substantial portion of the business
of, Borrower or such Guarantor; or (iv) an order for relief shall have been
issued or entered therein;

 

(i) Borrower or any Guarantor suffers (i) one or more money judgments over
applicable insurance coverage or (ii) one or more writs, warrants of attachment,
or similar process;

 

(j) A judgment creditor obtains possession of any of the assets of Borrower or
any Guarantor;

 

(k) Any order, judgment or decree is entered decreeing the dissolution of
Borrower or any Guarantor, or any individual Guarantor dies or becomes
incompetent, or any Guarantor revokes or disputes the validity of, or liability
under, his, her or its Guaranty;

 

(l) Borrower or any Guarantor is enjoined, restrained or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;

 

(m) A notice of lien, levy or assessment is filed of record with respect to any
or all of Borrower’s or any Guarantor’s assets by any Governmental Authority, or
any taxes or debts owing at any time hereafter to any Governmental Authority
becomes a Lien, whether inchoate or otherwise, upon any or all of Borrower’s or
any Guarantor’s assets and the same is not paid on the payment date thereof;

 

(n) Borrower makes any payment on account of any subordinated debt except as
otherwise permitted under the terms of any applicable subordination agreement;

 

(o) Any Change of Control occurs;

 

(p) Any of the Loan Documents fails to be in full force and effect for any
reason, or Lender, fails to have a perfected, first priority Lien in and upon
all of the Collateral, or a breach, default or an event of default occurs under
any Loan Document;

 

(q) Any loss, theft, substantial damage, destruction, or misappropriation of any
material amount of Collateral or other assets or property of Borrower that is
not fully covered by insurance;

 

(r) Any misappropriation, conversion, diversion or fraud as to Lender or its
interests;

 

(s) [Reserved];

 

 18 

 

 

(t) The indictment of Borrower by any governmental authority under any criminal
statute or the commencement of any civil proceedings by any governmental
authority against Borrower where the remedies sought or available include the
forfeiture of any property of Borrower; or

 

(u) Any other Material Adverse Effect occurs.

 

8.2 Termination of Commitments; Acceleration. Upon the occurrence of any Event
of Default described in Section 8.1(g) or 8.1(h), Lender’s obligation hereunder
to make Loans to Borrower shall immediately terminate and the Obligations shall
become immediately due and payable without any election or action on the part of
Lender without presentment, demand, protest or notice of any kind, all of which
Borrower hereby expressly waives. Upon the occurrence and continuance of any
other Event of Default, either or both of the following actions may be taken:
(i) Lender may, without notice of its election and without demand, immediately
terminate its obligation to make Loans to Borrower; and (ii) Lender may, without
notice of its election and without demand, declare the Obligations to be due and
payable, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which
Borrower hereby expressly waives.

 

8.3 Rights Against Collateral. Upon the occurrence and during the continuance of
any Event of Default, Lender may, without notice or demand, do any one or more
of the following, all of which are authorized by Borrower, and all of which
Borrower agrees are commercially reasonable:

 

(a) Lender may proceed directly against Borrower to collect the Obligations
without prior recourse to any of the Collateral.

 

(b) Lender may require Borrower to assemble the Collateral and make it available
to Lender at a place to be designated by Lender which is reasonably convenient
to both parties, and Lender shall have the right to take immediate possession of
the Collateral and may enter any of the premises of Borrower or wherever the
Collateral shall be located with or without process of law wherever the
Collateral may be and to keep and store the same on said premises until sold,
and if said premises be the property of Borrower, Borrower agrees not to charge
Lender for storage thereof. Borrower and Lender agree that ten days’ notice to
Borrower of any public or private sale or other disposition of Collateral shall
be reasonable notice thereof, and any such public sale shall be at such
location(s) as Lender shall designate in said notice. Lender shall have the
right to bid at any such public sale on its own behalf. Out of proceeds arising
from such sale, Lender shall retain all costs and charges, including attorneys’
fees for advice, counsel or other legal services or for pursuing, reclaiming,
seeking to reclaim, taking, keeping, removing, storing and advertising the
Collateral for sale, selling and any and all other charges and expenses in
connection therewith and any prior liens thereon, and any balance shall be
applied upon the Obligations of Borrower to Lender. Borrower shall remain liable
to Lender for any deficiency. In the event of any surplus, such surplus shall be
paid to Borrower or such other person as may be legally entitled thereto. If any
of the Collateral is sold or leased by Lender upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
in cash therefor is finally collected by Lender. In the event Lender institutes
an action to recover any Collateral or seeks recovery of any Collateral by way
of prejudgment remedy, Borrower waives the posting of any bond which might
otherwise be required.

 

(c) Lender may enforce Borrower’s rights against any Account Debtor, secondary
obligor or other obligor in respect of any of the Accounts. Without limiting the
generality of the foregoing, Lender may at such time or times, (i) notify any or
all Account Debtors, secondary obligors or other obligors in respect thereof
that the Accounts have been assigned to Lender and that Lender has a security
interest therein, and Lender may direct any or all Account Debtors, secondary
obligors and other obligors to make payment of the Accounts directly to Lender,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all receivables or other obligations included in the Collateral and
thereby discharge or release the Account Debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any receivables or such other
obligations, but without any duty to do so, and Lender shall not be liable for
its failure to collect or enforce the payment thereof nor for the negligence of
its agents or attorneys with respect thereto, and (iv) take whatever other
action Lender may deem necessary or desirable for the protection of its
interests. At Lender’s request, all invoices and statements sent to any Account
Debtor shall state that the Accounts and such other obligations have been
assigned to Lender and are payable directly and only to Lender and Borrower
shall deliver to Lender such originals of documents evidencing the sale and
delivery of goods or the performance of services giving rise to any Accounts as
Lender may require. In the event any Account Debtor returns inventory when an
Event of Default has occurred, Borrower shall, upon Lender’s request, hold the
returned inventory in trust for Lender, segregate all returned inventory from
all of its other property, dispose of the returned inventory solely according to
Lender’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Lender’s prior written consent.

 

 19 

 

 

(d) Lender shall not be required (i) to incur expenses to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to obtain third
party consents for access to Collateral to be disposed of, or to obtain consents
of any governmental authority or other third party for the collection or
disposition of Collateral to be collected or disposed of, or (iii) to exercise
collection remedies against Account Debtors, secondary obligors or other persons
obligated on Collateral or to remove liens or encumbrances on or any adverse
claims against Collateral.

 

(e) Lender may (i) exercise collection remedies against Account Debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (ii) advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (iii) contact other persons, whether
or not in the same business as Borrower for expressions of interest in acquiring
all or any portion of the Collateral, (iv) hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (v) dispose of Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (vi) dispose of assets in wholesale rather than
retail markets, (vii) disclaim any warranties of title or like disposition
warranties, (viii) purchase insurance or credit enhancements to insure Lender
against risks of loss, collection or disposition of Collateral or to provide to
Lender a guaranteed return from the collection or disposition of Collateral, or
(iv) to the extent deemed appropriate by Lender, obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral.

 

(f) For the purpose of enabling Lender to exercise the rights and remedies
hereunder, Borrower hereby grants to Lender, to the extent assignable, an
irrevocable, non-exclusive license to use, assign, license or sublicense any of
the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other intellectual
property and general intangibles now owned or hereafter acquired by Borrower,
wherever the same maybe located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

 

(g) All expenses of protecting, storing, warehousing, insuring, handling and
shipping the Collateral, any and all excise, property, sales and use taxes
imposed by any state, federal or local authority on any of the Collateral or in
respect of the sale thereof, shall be Expenses and if Borrower fails to promptly
pay any thereof when due, Lender may, as its option, but shall not be required
to, pay the same and charge Borrower’s account thereof.

 

(h) Lender shall not be liable or responsible in any way for the safekeeping of
any of the Collateral or for any loss or damage thereto or for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other person whomsoever, but the same shall be at
Borrower’s sole risk.

 

 20 

 

 

8.4 Delinquent Taxes. Upon the occurrence of an Event of Default or upon
notification from any taxing authority, or if any notice is received by Lender
with respect to delinquent taxes outstanding except where a bona fide good faith
dispute exists, Borrower shall furnish Lender as requested with proof
satisfactory of Borrower’s making payment or deposit of F.I.C.A. withholding and
other taxes required of it by applicable law. Such proof shall be furnished
within five days after the due date for each such payment or deposit. If
Borrower fails to make any such payment or deposit when due or furnish such
proof when due, Lender may, in its sole discretion, and without notice to
Borrower (a) make payment of same or any part thereof, or (b) set up such
additional reserves in Borrower’s account as may be necessary to satisfy the
liability therefor. Each amount so paid or deposited by Lender shall constitute
an Advance under this Agreement. The setting up of a reserve for making payment
shall not constitute a waiver of any default under the terms of this Agreement,
nor shall Lender be obligated to make such payments or set up reserves in the
future.

 

8.5 Appointment of Receiver or Trustee. Borrower hereby irrevocably agrees that
Lender has the right under this Agreement, upon the occurrence and during the
continuance of an Event of Default, to seek the appointment of a receiver,
trustee or similar official over Borrower to effect the transactions
contemplated by this Agreement, and that Lender is entitled to seek such relief.
Borrower hereby irrevocably agrees not to object to such appointment on any
grounds.

 

8.6 Remedies Cumulative. The rights and remedies of Lender herein and in the
Loan Documents are cumulative, and are not exclusive of any other rights,
powers, privileges, or remedies, now or hereafter existing, at law, in equity or
otherwise. The failure or delay of Lender to exercise or enforce any rights,
liens, powers or remedies hereunder or under any of the aforesaid agreements or
other document or security or collateral shall not operate as a waiver of such
liens, powers and remedies, but all such liens, rights, powers and remedies
shall continue in full force and effect until all loans and advances and all
other Obligations owing or to become owing from Borrower to Lender shall have
been fully satisfied, and all liens, rights, powers and remedies herein provided
are cumulative and none is exclusive. All acts by Lender or its designee are
hereby ratified and approved, and neither Lender nor its designee shall be
liable for any acts or omissions, nor for any error of judgment or mistake of
fact or law.

 

ARTICLE 9

 

TERMINATION

 

9.1 Initial Maturity Date; Final Maturity Date. Except as provided in Section
9.2, this Agreement shall continue in full force and effect until 12:00 p.m.,
Pacific time, on the Initial Maturity Date. Unless either Borrower or Lender has
sent to the other party a written notice, not less than 60 days prior to the
Initial Maturity Date, of such party’s intention to terminate this Agreement on
the Initial Maturity Date, this Agreement will continue in full force and effect
after the Initial Maturity Date on a year-to-year basis unless and until either
Borrower or Lender has sent to the other party a written notice, not less than
60 days prior to the next anniversary of the Initial Maturity Date, of such
party’s intention to terminate this Agreement on such anniversary of the Initial
Maturity Date, in which event this Agreement shall terminate on 12:00 p.m.,
Pacific time, on such anniversary of the Initial Maturity Date. The Initial
Maturity Date, or any applicable anniversary thereof so designated by Borrower
or Lender as the date this Agreement shall terminate, or any date this Agreement
is terminated pursuant to Section 9.2, is herein referred to as the “Final
Maturity Date”. Notwithstanding any such termination, all of Lender’s rights and
remedies hereunder and under the Loan Documents, at law and at equity, Lender’s
security interest in the Collateral granted by Borrower hereunder and under the
Loan Documents, and all of Borrower’s obligations, agreements and covenants
hereunder and under the Loan Documents, shall continue in full force and effect
until the Obligations have been paid in full, in cash and Lender has terminated
its UCC-1 financing statement. Borrower further agrees that to the extent either
Borrower or any Guarantor makes a payment or payments to Lender, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied shall be revived and
continue in full force and effect as if said payment had not been made.

 

 21 

 

 

9.2 Early Termination. Notwithstanding Section 9.1, either Borrower or Lender
may terminate this Agreement at any time upon 90 days’ prior written notice. In
the event of such termination by Borrower pursuant to this Section 9.2, or in
the event of a termination by Lender following an Event of Default, or in the
event this Agreement is terminated in accordance with Section 9.1 but Borrower
fails to pay the Obligations in full on the Final Maturity Date, Borrower shall
pay to Lender the Early Termination Fee set forth in Section 2.6(e).

 

9.3 Obligations Due and Payable on Final Maturity Date. On the Final Maturity
Date, Borrower shall pay to Lender the outstanding principal balance of the
Loans, all accrued but unpaid interest thereon, all Fees and Expenses, and all
other Obligations, in full, in cash.

 

9.4 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Borrower or Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party at its address or facsimile number set
forth on the signature pages hereof or such other address or facsimile number as
such party may hereafter specify by notice to the other party in accordance with
this Section 10.1. Each such notice, request or other communication shall be
effective (a) if delivered in person, when delivered, (b) if delivered by
facsimile transmission, on the date of transmission if transmitted on a Business
Day before 4:00 p.m., Pacific time, otherwise on the next Business Day, (c) if
delivered electronically, upon receipt thereof by the recipient; (d) if
delivered by overnight courier, one Business Day after delivery to the courier
properly addressed, and (e) if mailed, upon the third Business Day after the
date deposited into the U.S. Mail, certified or registered; provided that actual
notice, however and from whomever given or received, shall always be effective
on receipt; provided further that notices sent by Lender in connection with
Lender’s exercise of its enforcement rights against any Collateral shall be
deemed given when deposited in the mail or personally delivered, or, where
permitted by law, transmitted by facsimile.

 

10.2 Expenses; Documentary Taxes; Indemnification.

 

(a) Borrower shall pay all Expenses on demand.

 

(b) Borrower shall pay all and indemnify Lender against any and all transfer
taxes, documentary taxes, assessments, or charges made by any Governmental
Authority and imposed by reason of the execution and delivery of this Agreement,
any of the Loan Documents, or any other document, instrument or agreement
entered into in connection herewith.

 

 22 

 

 

(c) Borrower shall and hereby agrees to indemnify, protect, defend and hold
harmless Lender and its directors, officers, agents, employees and attorneys
(collectively, the “Indemnified Persons” and individually, an “Indemnified
Person”) from and against (i) any and all losses, claims, damages, liabilities,
deficiencies, judgments, costs and expenses (including reasonable attorneys’
fees and reasonable attorneys’ fees incurred pursuant to Insolvency Proceedings)
incurred by any Indemnified Person (except to the extent that it is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any Indemnified Person) arising out of or by reason of any
litigations, investigations, claims or proceedings (whether administrative,
judicial or otherwise), including discovery, whether or not Lender is designated
a party thereto, which arise out of or are in any way related to (1) this
Agreement, the Loan Documents or the transactions contemplated hereby or
thereby, (2) any actual or proposed use by Borrower of the proceeds of the
Loans, or (3) Lender’s entering into this Agreement, the Loan Documents or any
other agreements and documents relating hereto; (ii) any such losses, claims,
damages, liabilities, deficiencies, judgments, costs and expenses arising out of
or by reason of the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal or presence on, under or about
Borrower’s operations or property or property leased by Borrower of any
material, substance or waste which is or becomes designated as Hazardous
Materials; (iii) any such losses, claims, damages, liabilities, deficiencies,
judgments, costs and expenses incurred in connection with any remedial or other
action taken by Borrower or Lender in connection with compliance by Borrower
with any federal, state or local environmental laws, acts, rules, regulations,
orders, directions, ordinances, criteria or guidelines (except to the extent
that it is finally judicially determined to have resulted from the gross
negligence or willful misconduct of any Indemnified Person). If and to the
extent that the obligations of Borrower hereunder are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of such obligations to Lender which is permissible under
applicable law.

 

(d) Borrower’s obligations under this Section 10.2 shall survive the Termination
Date, and the payment in full of the Obligations, and are in addition to, and
not in substitution of, any other of its obligations set forth in this
Agreement.

 

10.3 Amendments and Waivers. Neither this Agreement nor any Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.3. Lender may from time to
time, (a) enter into with Borrower or any other Person written amendments,
supplements or modifications hereto and to the Loan Documents or (b) waive, on
such terms and conditions as Lender may specify in such instrument, any of the
requirements of this Agreement or the Loan Documents or any Event of Default and
its consequences, if, but only if, such amendment, supplement, modification or
waiver is in writing and is signed by the party asserted to be bound thereby,
and then such amendment, supplement, modification or waiver shall be effective
only in the specific instance and specific purpose for which given.

 

10.4 Successors and Assigns; Participations; Disclosure.

 

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that Borrower may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Lender and any such prohibited assignment or
transfer by Borrower shall be void.

 

(b) Lender may, at its own expense, assign all or a portion of its rights
(including voting rights) and obligations under this Agreement and the Loan
Documents. In the event of any such assignment by Lender pursuant to this
Section 10.4(b), Lender’s obligations under this Agreement arising after the
effective date of such assignment shall be released and concurrently therewith,
transferred to and assumed by Lender’s assignee to the extent provided for in
the document evidencing such assignment.

 

(c) Lender may at any time sell to one or more banks or other financial
institutions (each a “Participant”) participating interests in the Loans, and in
any other interest of Lender hereunder. In the event of any such sale by Lender
of a participating interest to a Participant, Lender’s obligations under this
Agreement shall remain unchanged, Lender shall remain solely responsible for the
performance thereof, and Borrower shall continue to deal solely and directly
with Lender in connection with Lender’s rights and obligations under this
Agreement. Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits of Section 2.11 with
respect to its participating interest.

 

(d) Borrower authorizes Lender to disclose to any assignee under Section 10.4(b)
or any Participant (either, a “Transferee”) and any prospective Transferee any
and all financial information in Lender’s possession concerning Borrower which
has been delivered to Lender by Borrower pursuant to this Agreement or which has
been delivered to Lender by Borrower in connection with Lender’s credit
evaluation prior to entering into this Agreement.

 

 23 

 

 

10.5 Counterparts; Effectiveness; Integration. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall be effective when executed by each of the parties hereto.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

 

10.6 Severability. The provisions of this Agreement are severable. The
invalidity, in whole or in part, of any provision of this Agreement shall not
affect the validity or enforceability of any other of its provisions. If one or
more provisions hereof shall be declared invalid or unenforceable, the remaining
provisions shall remain in full force and effect and shall be construed in the
broadest possible manner to effectuate the purposes hereof.

 

10.7 Additional Waivers.

 

(a) Borrower agrees that checks and other instruments received by Lender in
payment or on account of the Obligations constitute only conditional payment
until such items are actually paid to Lender and Borrower waives the right to
direct the application of any and all payments at any time or times hereafter
received by Lender on account of the Obligations, and Borrower agrees that
Lender shall have the continuing exclusive right to apply and reapply such
payments in any manner as Lender may deem advisable, notwithstanding any entry
by Lender upon its books.

 

(b) Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, documents, instruments, chattel paper, and
guarantees at any time held by Lender on which Borrower may in any way be
liable.

 

(c) Lender shall not in any way or manner be liable or responsible for (a) the
safekeeping of the Inventory or any other Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency or other person whomsoever. All risk of
loss, damage or destruction of Inventory shall be borne by Borrower.

 

(d) Borrower waives the right and the right to assert a confidential
relationship, if any, it may have with any accountant, accounting firm and/or
service bureau or consultant in connection with any information requested by
Lender pursuant to or in accordance with this Agreement, and agrees that an
Lender may contact directly any such accountants, accounting firm and/or service
bureau or consultant in order to obtain such information.

 

(e) Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other than compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.

 

10.8 Destruction of Borrower’s Documents. Any documents, schedules, invoices or
other papers delivered to Lender may be destroyed or otherwise disposed of by
Lender six months after they are delivered to or received by Lender, unless
Borrower requests, in writing, the return of the said documents, schedules,
invoices or other papers and makes arrangements, at Borrower’s expense, for
their return.

 

10.9 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF
LAWS.

 

 24 

 

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND LENDER WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 10.9(b).

 

(c) BORROWER AND LENDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

10.10 Reference Provision. In the event the Jury Trial Waiver set forth above is
not enforceable, the parties elect to proceed under this Judicial Reference
Provision.

 

(a) With the exception of the items specified in clause (b) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Loan Document will be resolved by
a reference proceeding in California in accordance with the provisions of
Sections 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Loan Documents, venue for the
reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under applicable law (the “Court”).

 

(b) The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

(c) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

 25 

 

 

(d) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

(e) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

(f) Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

(g) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

(h) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

(i) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

10.11 Patriot Act Notification. Lender is subject to the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”) and
hereby notifies Borrower that pursuant to the requirements of the Patriot Act,
Lender is required to obtain, verify and record information that identifies
Borrower, which information includes the names and addresses of Borrower and
other information that will allow Lender to identify Borrower in accordance with
the Patriot Act.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 26 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LENDER:   borrower:           AUSTIN FINANCIAL SERVICES, INC.,   SUPERIOR
DRILLING PRODUCTS, INC. a Delaware corporation   a Utah corporation          
By: /s/ Lance Gillis   By: /s/ Troy Meier Name:  Lance Gillis   Name:  Troy
Meier Its: Senior Vice President   Its: CEO

 

 

SUPERIOR DRILLING SOLUTIONS, LLC,

a Utah limited liability company

        By: /s/ Troy Meier   Name:  Troy Meier   Its: CEO

 

 

HARD ROCK SOLUTIONS, LLC,

a Utah limited liability company

        By: /s/ Troy Meier   Name:  Troy Meier   Its: CEO

 

 

EXTREME TECHNOLOGIES, LLC,

a Utah limited liability company

        By: /s/ Troy Meier   Name:  Troy Meier   Its: CEO        

MEIER LEASING, LLC,

a Utah limited liability company

        By: /s/ Troy Meier             Name: Troy Meier   Its: CEO        

MEIER PROPERTIES SERIES, LLC,

a Utah limited liability company

        By: /s/ Troy Meier   Name: Troy Meier   Its: CEO

 

 S-1  Loan And Security Agreement 

 

 

Address for notices: Address for notices:    



Austin Financial Services, Inc.

11111 Santa Monica Blvd. Suite 900

Los Angeles, CA 90025-9823

Attn: Lance Gillis

Telephone: (310) 444-7939

Facsimile: (310) 444-7959



Superior Drilling Solutions, LLC

1583 South 1700 East

Vernal, UT 84078

Attn: Chris Cashion, Chief Financial Officer

Telephone: (435) 789-0594

Facsimile: [  ]

      Mailing Address:      

Superior Drilling Solutions, LLC

P.O. Box 1656

Vernal, UT 84078

Attn: Chris Cashion, Chief Financial Officer

 

 2 

 

 

Schedule A

TO

LOAN AND SECURITY AGREEMENT

 

DEFINED TERMS

 

 Schedule A 

 

 

 [logo1.jpg]

schedule a
to
LOAN AND SECURITY AGREEMENT

 

DEFINED TERMS

SUperior Drilling products, inc., a Utah corporation, SUPERIOR DRILLING
SOLUTIONS, LLC, a Utah limited liability company, HARD ROCK SOLUTIONS, LLC, a
Utah limited liability company, EXTREME TECHNOLOGIES, LLC, a Utah limited
liability company, and MEIER LEASING, LLC, a Utah limited liability company,
MEIER PROPERTIES, SERIES LLC, a Utah limited liability company,
as “Borrower”

 

As used in the Loan and Security Agreement to which this Schedule A is attached,
the following terms shall have the meanings indicated:

 

“Account” and “Account Debtor” are defined in the UCC.

 

“Accounts Advance Rate” is defined in Section 2.1 of Schedule B.

 

“Advance” means the revolving advances extended to Borrower by Lender pursuant
to Section 2.1.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Sections
101 et seq.).

 

“Borrower” is defined in the Preamble.

 

“Borrowing Base” means the sum of: (a) up to the Accounts Advance Rate or such
lesser percentage of the Net Amount of Eligible Accounts as Lender in its sole
discretion may deem appropriate if it determines that there has been a Material
Adverse Effect; less a dilution reserve as determined by Lender in its sole good
faith discretion, plus (b) the lesser of (i) up to the Inventory Advance Rate or
such lesser percentage of Eligible Inventory as Lender in its sole good faith
discretion may deem appropriate if it determines that there has been a Material
Adverse Effect, or (ii) the Inventory Sublimit, minus (c) the Borrowing Base
Reserve.

 

“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Lender establishes in its sole good
faith discretion from time to time to reduce availability under the Borrowing
Base (a) to reflect events, conditions, contingencies or risks which affect the
assets, business or prospects of Borrower, or the Collateral or its value, or
the enforceability, perfection or priority of Lender’s security interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Lender’s judgment that any collateral report or financial information
relating to Borrower and furnished to Lender may be incomplete, inaccurate or
misleading in any material respect.

 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks in the City of Los Angeles, State of California, are authorized
or required by law or executive order or decree to close.

 

1

 

 

“Change of Control” means a sale or sales in the aggregate of more than 49% of
the issued and outstanding shares of capital stock or other equity interests of
Borrower in any one transaction.

 

“Closing Date” means the date of the initial Advance.

 

“Collateral” means all of Borrower’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment Collateral, general
intangibles, goods, instruments, Inventory, investment property,
letter-of-credit rights, letters of credit, all sums on deposit in the
Collection Account, together with (a) all substitutions and replacements for and
products of such property; (b) in the case of all goods, all accessions; (c) all
accessories, attachments, parts, equipment and repairs now or subsequently
attached or affixed to or used in connection with any goods; (d) all warehouse
receipts, bills of lading and other documents of title that cover such goods now
or in the future; (e) any money, or other assets of Borrower that come into the
possession, custody, or control of Lender now or in the future; (f) all proceeds
of any of the above Collateral; and (g) all books and records of Borrower;
provided, however, Collateral shall not include any assets owned by Borrower
that constitute real property (and fixtures affixed to such real property),
Excluded Equipment Collateral, intellectual property, or aircraft.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Collateral, in each case, in form and substance
satisfactory to Lender.

 

“Collection Account” means Lender’s deposit account for purposes or receiving
payments from Borrower.

 

“Daily Availability Report” means Lender’s standard form entitled “Daily
Availability Report.”

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” means the sum of the Interest Rate plus four (4.0) percentage
points.

 

“Diversion” is defined in Section 2.6(h).

 

“Diversion Date” means the date of occurrence of a Diverted Payment.

 

“Diversion Fee” is defined in Section 2.6(h).

 

“Diverted Proceeds” are defined in Section 2.6(h).

 

“Dollars” and “$” means lawful currency of the United States of America.

 

“Eligible Accounts” means those Accounts created by Borrower in the ordinary
course of business, that arise out of Borrower’s sale of goods or rendition of
services, that strictly comply with each and all of the representations and
warranties respecting Accounts made by Borrower to Lender in this Agreement, and
that are and at all times continue to be acceptable to Lender in all respects;
provided, however, that standards of eligibility may be fixed and revised from
time to time by Lender in Lender’s sole and absolute discretion. In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash remitted to Borrower. Eligible Accounts shall not
include the following:

 

(i) Accounts that the Account Debtor has failed to pay within 90 days of invoice
date or Accounts with selling terms of more than 60 days;

 

2

 

 

(ii) Accounts owed by an Account Debtor or its affiliates where 30% or more of
all Accounts owed by that Account Debtor (or its affiliates) are deemed
ineligible under clause (i) above;

 

(iii) Accounts with respect to which the Account Debtor is an officer, director,
shareholder, employee, affiliate, or agent of Borrower;

 

(iv) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, or other terms by reason
of which the payment by the Account Debtor may be conditional;

 

(v) Accounts that are not payable in Dollars or with respect to which the
Account Debtor: (i) does not maintain its chief executive office in the United
States or Canada, or (ii) is not organized under the laws of the United States
or any state thereof, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (x) the Account is supported by an irrevocable
letter of credit satisfactory to Lender (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Lender and is directly
drawable by Lender, or (y) the Account is covered by credit insurance in form
and amount, and by an insurer, satisfactory to Lender;

 

(vi) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Lender, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States (exclusive, however, of (y)
Accounts owed by any state that does not have a statutory counterpart to the
Assignment of Claims Act, or (z) Accounts owed by any state that does have a
statutory counterpart to the Assignment of Claims Act as to which Borrower has
complied to Lender’s satisfaction);

 

(vii) Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to the Account, to the extent of such setoff,
dispute or claim;

 

(viii) Accounts with respect to the Account Debtor whose total obligations owing
to Borrower exceed 70% of all Eligible Accounts (except as otherwise provided in
Section B of Schedule B), to the extent of the obligations owing by such Account
Debtor in excess of such percentage;

 

(ix) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor, or whose credit
standing is unacceptable to Lender;

 

(x) Accounts the collection of which Lender, in its sole and absolute
discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition;

 

(xi) Accounts not supported by any written contract;

 

(xii) Accounts which are in default or collection;

 

(xiii) Accounts on C.O.D. terms;

 

3

 

 

(xiv) Accounts with respect to which the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, the services giving rise to
such Account have not been performed and accepted by the Account Debtor, or the
Account otherwise does not represent a final sale;

 

(xv) Accounts that are not subject to a valid and perfected first priority Lien
in favor of Lender;

 

(xvi) Accounts with respect to which the Account Debtor is located in the states
of New Jersey, Minnesota, Indiana, or West Virginia (or any other state that
requires a creditor to file a Business Activity Report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless
Borrower has qualified to do business in New Jersey, Minnesota, Indiana, West
Virginia, or such other states, or has filed a Notice of Business Activities
Report with the applicable division of taxation, the department of revenue, or
with such other state offices, as appropriate, for the then-current year, or is
exempt from such filing requirement;

 

(xvi) Accounts that represent progress payments or other advance billings that
are due prior to the completion of performance by Borrower of the subject
contract for goods or services;

 

(xvii) Accounts evidenced by chattel paper or an instrument (as such terms are
defined in the UCC) unless such chattel paper or instrument has been duly
assigned and delivered to Lender; and

 

(xviii) Any other Accounts that Lender in its sole discretion deems ineligible.

 

“Eligible Inventory” means Inventory consisting of raw materials and first
quality finished goods held for sale in the ordinary course of Borrower’s
business located at one of Borrower’s business locations set forth in Section
5.2 of Schedule C (or in-transit between any such locations), that complies with
each of the representations and warranties respecting Eligible Inventory made by
Borrower in this Agreement, and that is not excluded as ineligible by virtue of
the one or more of the criteria set forth below; provided, however, that such
criteria may be fixed and revised from time to time by Lender in Lender’s sole
and absolute discretion to address the results of any audit or appraisal
performed by Lender from time to time. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrower’s historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:

 

(i) Borrower does not have good, valid, and marketable title thereto;

 

(ii) it is not located at one of the locations in the United States set forth in
Section 5.2 of Schedule C or in transit from one such location to another such
location;

 

(iii) it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor, warehouseman, or other third party, as the case may be,
and unless it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises;

 

(iv) it is not subject to a valid and perfected first priority Lien in favor of
Lender;

 

(v) it consists of goods returned or rejected by Borrower’s customers;

 

(vi) it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, or goods that constitute spare parts, packaging
and shipping materials, supplies used or consumed in Borrower’s business, bill
and hold goods, defective goods, “seconds,” or Inventory acquired on
consignment; or

 

4

 

 

(vii) it consists of any other Inventory that Lender in its sole good faith
discretion deems ineligible.

 

“Equipment Collateral” means all of the equipment owned by Borrower as set forth
in Schedule 3.4.

 

“Event of Default” is defined in Section 8.1.

 

“Excluded Equipment Collateral” means all of the equipment owned by Borrower
other than the Equipment Collateral.

 

“Expenses” means (i) all reasonable expenses of Lender paid or incurred in
connection with their due diligence and investigation of Borrower, including
appraisal, filing, recording, documentation, publication and search fees and
other such expenses, and all reasonable attorneys’ fees and expenses (including
reasonable attorneys’ fees incurred pursuant to proceedings arising under the
Bankruptcy Code) incurred in connection with the structuring, negotiation,
drafting, preparation, execution and delivery of this Agreement, the Loan
Documents, and any and all other documents, instruments and agreements entered
into in connection herewith; (ii) all reasonable expenses of Lender, including
reasonable attorneys’ fees and expenses (including reasonable attorneys’ fees
incurred pursuant to proceedings arising under the Bankruptcy Code) paid or
incurred in connection with the negotiation, preparation, execution and delivery
of any waiver, forbearance, consent, amendment or addition to this Agreement or
any Loan Document, or the termination hereof and thereof; (iii) all costs or
reasonable expenses paid or advanced by Lender which are required to be paid by
Borrower under this Agreement or the Loan Documents, including taxes and
insurance premiums of every nature and kind of Lender; and (iv) if an Event of
Default occurs, all expenses paid or incurred by Lender, including reasonable
attorneys’ fees and expenses (including reasonable attorneys’ fees incurred
pursuant to proceedings arising under the Bankruptcy Code), costs of collection,
suit, arbitration, judicial reference and other enforcement proceedings, and any
other out-of-pocket expenses incurred in connection therewith or resulting
therefrom, whether or not suit is brought, (v) all reasonable expenses paid or
incurred by Lender or in connection with any refinancing or restructuring of the
Obligations, any of the Loan Documents, or any other document, instrument or
agreement entered into in connection herewith in the nature of a workout, and
(vi) the reasonable costs and expenses incurred if Lender shall hire or pay
someone else to help enforce this Agreement and/or the Loan Documents; and (vii)
all court costs and such additional fees as may be directed by the court.

 

“Fees” means the various fees owing by Borrower to Lender set forth in Section
2.6.

 

“Final Maturity Date” is defined in Section 9.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, which are in effect as of the date of this
Agreement.

 

“Governing Documents” means the certificate or articles or certificate of
incorporation, by-laws, articles or certificate of organization, operating
agreement, or other organizational or governing documents of any Person.

 

“Governmental Authority” means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority or subdivision thereof, domestic or foreign,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranties” and “Guaranty” means, individually or collectively as the context
requires, each certain Continuing Guaranty executed by a Guarantor in favor of
Lender.

 

5

 

 

“Guarantor(s)” means, individually or collectively as the context requires,
every Person who now or hereafter executes a Guaranty in favor of Lender with
respect to the Obligations.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Initial Maturity Date” is defined in Section 9.1 of Schedule B.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person,
under any provision of the Bankruptcy Code, or under any other bankruptcy or
insolvency law, including, but not limited to, assignments for the benefit of
creditors, formal or informal moratoriums, compositions, or extensions with some
or all creditors.

 

“Interest Rate” is defined in Section 2.7(a) of Schedule B.

 

“Inventory” is defined in the UCC.

 

“Inventory Advance Rate” is defined in Section 2.1 of Schedule B.

 

“Inventory Sublimit” is defined in Section 2.1 of Schedule B.

 

“Lender” is defined in the Preamble.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement or other preferential
arrangement, charge or encumbrance (including, any conditional sale or other
title retention agreement, or finance lease) of any kind.

 

“Line of Credit Commitment” is defined in Section 2.1 of Schedule B.

 

“Loans” means the Advances, the Term Loan, and any other loans or extensions of
credit that Lender, in its sole discretion, may determine to provide to Borrower
(each, a “Loan”).

 

“Loan Documents” means this Agreement, any Guarantees, together with every other
agreement, note, document, contract or instrument to which Borrower or any
Guarantor now or in the future may be a party and which may be required by
Lender in connection with, or as a condition to, the execution of this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Assets, condition (financial or otherwise), or results of operations of
Borrower; (ii) the ability of Borrower to perform its obligations under this
Agreement and the Loan Documents to which it is a party (including, without
limitation, repayment of the Obligations as they come due), or the ability of
any Guarantor to perform its obligations under the Loan Documents to which it is
a party, (iii) the validity or enforceability of this Agreement, the Loan
Documents, or the rights or remedies of Lender hereunder and thereunder, (iv)
the value of the Collateral, or (v) the priority of Lender’s Liens in the
Collateral.

 

“Minimum Borrowing Amount” means $1,000,000.

 

6

 

 

“Minimum Interest” is defined in Section 2.7(c) of Schedule B.

 

“Net Amount of Eligible Accounts” means the gross amount of the Eligible
Accounts less returns, discounts, credits or offsets of any nature.

 

“Obligations” means any and all indebtedness, liabilities, and obligations of
Borrower owing to Lender, and to its successors and assigns, previously, now, or
hereafter incurred, and howsoever evidenced, whether direct or indirect,
absolute or contingent, joint or several, liquidated or unliquidated, voluntary
or involuntary, due or not due, legal or equitable, whether incurred before,
during, or after any Insolvency Proceeding and whether recovery thereof is or
becomes barred by a statute of limitations or is or becomes otherwise
unenforceable or unallowable as claims in any Insolvency Proceeding, together
with all interest thereupon (including interest accruing at the Default Rate)
and including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued during the pendency of an Insolvency Proceeding. The
Obligations shall include, without limiting the generality of the foregoing, all
principal and interest and other payment obligations owing under the Loans, all
Expenses, the Fees, any other fees and expenses due hereunder and under the Loan
Documents (including any fees or expenses that, but for the provisions of the
Bankruptcy Code, would have accrued during the pendency of an Insolvency
Proceeding), and all other indebtedness evidenced by this Agreement and/or the
Loan Documents.

 

“Overadvance” is defined in Section 2.2.

 

“Owner” means each Person having legal or beneficial title to an ownership
interest in Borrower, or a right to acquire such an interest.

 

“Pass-Through Tax Liabilities” means the amount of state and federal income tax
paid or to be paid by the Owners on taxable income earned by Borrower and
attributable to the Owners as a result of Borrower’s “pass-through” tax status,
assuming the highest marginal income tax rate for federal and state (for the
state or states in which any Owner is liable for income taxes with respect to
such income) income tax purposes, after taking into account any deduction for
state income taxes in calculating the federal income tax liability and all other
deductions, credits, deferrals and other reductions available to the Owners from
or through Borrower.

 

“Permitted Liens” means (i) Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto as required by GAAP and, by reason of nonpayment, no property is subject
to a material risk of loss or forfeiture; (ii) Liens in favor of Lender, in
accordance with the Loan Documents; (iii) Purchase Money Liens, and (iv)
statutory Liens, such as inchoate mechanics’, inchoate materialmen’s,
landlord’s, warehousemen’s, and carriers’ liens, and other similar liens, other
than those described in clause (i) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of nonpayment, no property is subject to a
material risk of loss or forfeiture.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

 

“Premises” is defined in Section 3.5(a).

 

7

 

 

“Prime Rate” means that variable interest rate which is subject to change from
time to time based upon changes in the independent index which is the Prime Rate
as published in the Money Rates Section of the Western Edition of the Wall
Street Journal (the “Index”). The Index is not necessarily the lowest rate
charged by Lender on its commercial loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notice to Borrower. Lender will advise Borrower of the current Index rate upon
request. The Prime Rate shall be rounded to the closest ¼th of 1% with no
adjustments to be made in the rate for changes of less than ¼th of 1%. All
adjustments will be made on the last day of each month based on the highest
Prime Rate announced at any time during that month.

 

“Purchase Money Lien” means a Lien granted to a third party who has provided
financing for an equipment purchase by Borrower; provided, however, that the
maximum aggregate principal amount of indebtedness to any such third party shall
not exceed $650,000 at any given time.

 

“Tax Distributions” means distributions declared and paid by Borrower to its
Owners, or which could have been declared and paid by Borrower, in an amount not
to exceed the lesser of 40% of Borrower’s pre-tax distribution net income,
determined as at the end of each fiscal year of Borrower, or the Pass-Through
Tax Liabilities.

 

“Termination Date” means the date when this Agreement has been terminated and
Lender has received the payment, performance and satisfaction in full in cash of
the Obligations.

 

“Term Loan” is defined in Section 2.3.

 

“Term Loan Commitment” is defined in Section 2.3 of Schedule B.

 

“Term Loan Reserve” means, as of the date of determination, an amount equal to
the unpaid principal balance of the Term Loan.

 

“Total Commitment” is defined in Section A of Schedule B.

 

“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.

 

8

 





 

Schedule B

TO

LOAN AND SECURITY AGREEMENT

 

CERTAIN CREDIT TERMS

 

 Schedule B 

 

 

 [logo1.jpg]

SCHEDULE B
TO
LOAN AND SECURITY
AGREEMENT

 

CERTAIN CREDIT TERMS

SUperior Drilling products, inc., a Utah corporation, SUPERIOR DRILLING
SOLUTIONS, LLC, a Utah limited liability company, HARD ROCK SOLUTIONS, LLC, a
Utah limited liability company, EXTREME TECHNOLOGIES, LLC, a Utah limited
liability company, and MEIER LEASING, LLC, a Utah limited liability company,
MEIER PROPERTIES, SERIES LLC, a Utah limited liability company, as “Borrower”

 

Loan and Security Agreement Section

 

Credit Terms    

Section A – Total Commitment

 

$4,300,000

Section 2.1 – Line of Credit Commitment:

 

$3,500,000 less the Term Loan Reserve Section B – Exceptions to Concentration
Limit:

Concentration limits for certain Account Debtors:

 

N/A

 

Section 2.1 – Accounts Advance Rate:

 

85%

Section 2.1 – Inventory Advance Rate:

 

50%

Section 2.1 – Inventory Sublimit:

 

 

The lesser of (a) $500,000, or (b) an amount equal to 50% of availability under
clause (a) of the definition of “Borrowing Base” set forth in Schedule A.

Section 2.3 – Term Loan Commitment:

 

$800,000

Section 2.4 – Monthly Term Loan Principal Reduction Payment:

 

$16,666.67 Section 2.6(a) – Annual Facility Fee:

An amount equal to (i) 1.00% of the Total Commitment due on the Closing Date,
and (ii) 0.50% of the Total Commitment due on every anniversary thereafter of
the Closing Date.

 

Section 2.6(d) – Collateral Management Fee Percentage:

 

0.30%

 



 1 

 

 

Section 2.6(d) – Minimum Collateral Management Fee:

 

Minimum Borrowing Amount times the Collateral Management Fee Percentage.

Section 2.6(e) – Line of Credit Termination and/or Reduction Fees:

An amount equal to the percentage of the Total Commitment set forth in the table
below for the applicable period:    

    Year 1   3.00%       Year 2   2.00%       Year 3   0.50%       Year 4   0%  



   

Section 2.6(g) – Term Loan Prepayment Fees:

 

None. Section 2.7(a) – Interest Rate:

The Interest Rate for all Advances shall be the sum of the Prime Rate plus two
percentage points (2.00%).

 

The Interest Rate for the Term Loan shall be the sum of the Prime Rate plus two
percentage points (2.00%).

 

Section 2.7(c) – Minimum Interest:

 

Minimum Borrowing Amount times the Interest Rate.

Section 5.9 Financial Statements Delivered at Closing:

CPA-audited financial statements for its fiscal year ended December 31, 2017,
and internally-prepared financial statements for the fiscal-year-to-date period
ended December 31, 2018

 

Section 6.3(f) – Annual Financial Statements:

 

CPA-reviewed within 120 days of fiscal year end

Section 9.1 – Initial Maturity Date:

 

February 20, 2023

 

 2 

 



 

Schedule C

TO

LOAN AND SECURITY AGREEMENT

 

DISCLOSURE SCHEDULE

 

 Schedule C 

 

 

[logo1.jpg]

schedule C

to

LOAN AND SECURITY

AGREEMENT

 

DISCLOSURE SCHEDULE

SUperior Drilling products, inc., a Utah corporation, SUPERIOR DRILLING
SOLUTIONS, LLC, a Utah limited liability company, HARD ROCK SOLUTIONS, LLC, a
Utah limited liability company, EXTREME TECHNOLOGIES, LLC, a Utah limited
liability company, MEIER LEASING, LLC, a Utah limited liability company, and
MEIER PROPERTIES, SERIES LLC, a Utah limited liability company,

as “Borrower”

 

Section 5.1 – Legal Status:

 



Borrower’s Exact

Legal Name

Jurisdiction of

Organization or

Formation

 

Organizational Identification

Number

 

FEIN Superior Drilling Products, Inc. Utah 8881514-0142 46-4341605 Superior
Drilling Solutions, LLC Utah

5363291-0160

 

87-0654416 Hard Rock Solutions, LLC Utah 8838955-0160 46-5601166 Extreme
Technologies, LLC Utah 8134541-0160 35-2424511 Meier Properties, Series LLC Utah
6966962-0163 26-2119235 Meier Leasing, LLC Utah 6914171-0160 26-1820292



 

Section 5.2 – Locations of Chief Executive Office, Books and Records,
Collateral:

 



Location of Borrower’s Chief Executive Office Location of Books and Records

Other Locations Where Collateral is Kept

 

1583 South 1700 East 1583 South 1700 East 3018 FM 4034 Vernal, UT 84078 Vernal,
UT 84078 Abilene, TX 79601



 

Section 5.3 – Trade Names; Trade Styles:

 

Trade Names, Fictitious Business Names

 

Superior Drilling Products Superior Drilling Hard Rock

 

 1 

 

 

Section 5.8 – Indebtedness:

 

Other Indebtedness

 

Ford Motor Credit Company - Loan # 52389295 for 2015 Ford – Super Crew F-150
Ford Motor Credit Company - Loan # 54936126 for 2017 Ford – Super Crew F-350
Ford Motor Credit Company - Loan # 50369713 for 2014 Ford – Super Duty F-350
Eagle Mark Loan# 20060509024890 – Cessna Airplane

Cache Valley Bank (Formerly Proficio) # 56780 – Multus B400 Serial #148243

Cache Valley Bank (Formerly Proficio) # 59044 – Okuma MU 500 Serial# 169387

Hard Rock purchase note to Jim & Julia Isenhour (WMAFC, Inc) American Bank of
the North Loan# 99800297 for Property and buildings Cache Valley Bank loan#
31026336 Land next to ropers buildings

 

Section 5.10 – Litigation:

 

Litigation

 

On February 15, 2019, the Company filed a patent infringement claim against
Stabil Drill, a subsidiary of Superior Energy Services. There is no other
litigation.

 

Section 5.16 – Environmental Condition:

 

Environmental Condition

 

In compliance with State and Federal laws.

 

Section 5.20 – Equipment Leases:

 

Description of Equipment

 

Lessor    

 

Section 5.21 – Deposit Accounts:

 

Bank Name and Address

 

Account Number(s) Superior Drilling Products, Inc. (Operating) 026146928

Zions Bank

3 W Main St, Vernal UT 84078

  Superior Drilling Products, Inc. (Payroll) 026146910

Zions Bank

3 W Main St, Vernal UT 84078

  Superior Drilling Products, Inc. (Giving Acct) 979080660

Zions Bank

3 W Main St, Vernal UT 84078

  Superior Drilling Solutions, LLC (Fidelity) 024773954

Zions Bank

3 W Main St, Vernal UT 84078

  Superior Drilling Solutions, LLC (Operating) 979855749

Zions Bank

3 W Main St, Vernal UT 84078

  Superior Drilling Solutions, LLC (Payroll) 979855731

Zions Bank

3 W Main St, Vernal UT 84078

  Superior Drilling Products, Inc. 620007724

Wells Fargo Bank

3 E Main St, Vernal UT 84078

  Hard Rock Solutions, LLC (Operating) 0026147819

 

 2 

 

 

Zions Bank

3 W Main St, Vernal UT 84078

  Hard Rock Solutions, LLC (Payroll) 026147884

Zions Bank

3 W Main St, Vernal UT 84078

  Extreme Technologies, LLC (Operating) 026147801

Zions Bank

3 W Main St, Vernal UT 84078

  Extreme Technologies, LLC (Payroll) 026147892

Zions Bank

3 W Main St, Vernal UT 84078

 

 

Section 5.22 – Securities and Commodities Accounts:

 

Brokerage Name and Address

 

Account Number(s) Maxim Group 0443

405 Lexington Ave, 2nd Fl

New York, NY 10174

 

 

 3 

 



 

SCHEDULE 3.4

 

EQUIPMENT COLLATERAL

 

Description:

 

Item #1

 

QTY:(1) Okuma Model Multus B750Wx4000 CNC Turning Center, S/N 5R8.160111,
(2012); 41.34” Maximum Turning Diameter, 157.48” Maximum Turning Length, 12.5”
Through Hole Spindle; with 25”D 4-Jaw Chuck; 80-Position Automatic Tool Changer;
and Okuma CNC Control

 

Item #2

 

QTY:(1) DMG Mori Model CTX Gamma 3000TC CNC Turning Center, S/N 670000101,
(2014); 27.55” Maximum Turning Diameter, 118.11” Maximum Turning Length; with
Heavy-Duty Turning/Milling Spindle; 80-Tool Magazine; Mist Extractor;
ChipBLASTER Model JV-40 Coolant System; and Siemens Model Sinumerik 840D CNC
Control



 

   

 

 